Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 1 of 76




            EXHIBIT 1
            Case 21-51006-LSS    Doc 1-1   Filed 07/27/21   Page 2 of 76




                                   AGREEMENT


                                    BETWEEN


                        CYPRUS MINES CORPORATION




                            JOHNSON & JOHNSON


                                     DATED.


                                JANUARY 6, 1989




AG8805607
            Case 21-51006-LSS Doc 1-1 Filed 07/27/21       Page 3 of 76
                             TABLE OF CONTENTS

Section                                                                         Page

1.     Sale of Stock                                                               2

2.     Purchase Price and Payment...                                              2
       2.1    Base Purchase Price                                                 2
       2.2    Adjustment of Base Purchase Price                                   3
3.     Representations and Warranties of J & J,
        Windsor and Western                                            5
       3.1    Organization and Existence                               5
       3.2    Articles and Bylaws                                      6
       3.3    Minute Books and Stock Certificate
               Books and Records                                       6
       3.4    Capitalization                                           7
       3.5    Authority and No Violations                              8
       3.6    Interest in Other Entities                               9
       3.7    Financial Statements of Windsor and Western             10
       3.8    Undisclosed Liabilities                                 11
       3.9    Tangible Personal Property.... . . .... ...... .... .   11
       3.10   Real Property                                           13
       3.11   Transfers of Real and Personal Property                 14
       3.12   Environmental Matters                                   14
       3.13   Permits and Compliance with Other Laws.... . ... .      15
       3.14   Litigation and Proceedings..                            16
       3.15 Contracts                                                17
       3.16 Customers                                                17
       3.17 Taxes                                                     18
       3.18   Insurance and Bonds.... .                               18
       3.19   Banking and Personnel Matters                           19
       3.20   Events Since Balance Sheet Date.--- er               .  20  . *

       3.21 Brokers                 ....,                             21
       3.22 Disclosures                                               22
       3.23   Underground Storage Tanks; PCB's                        23
       3.24   Pension and Benefit Matters                             23
       3.25   Intellectual Property                                   29

4.     Representations and Warranties of Cyprus                                  30
       4.1    Organization and Existence                                         30
       4.2    Authority and No. Violations                                       30
       4.3    Brokers                                                            31
       4.4    Purchase for Investment                                            31
       4.5    Salaried Pension Plan                                              31

5.     Covenants                                                                 32
       5.1    Assumption of Obligations ..... ...... .                           32
       5..2   Windsor and Western Obligations.-...... ..... -                    32
       ,5.3   Due 'and tinddIT4dtbdilde'iVal5144T; -Petty -ci..gh';!.. . . .     II-- .
       5.4    Change of Ownership                                                33
       5.5    Corporate Recorde........... . .. ............. ----               33
       5.6    Employee Matters                                                   33



AG8805B07
              Case 21-51006-LSS          Doc 1-1             Filed 07/27/21                        Page 4 of 76

                            TABLE OF CONTENTS (Continued)
Section                                                                                                                                           Page
        5.7       Tax Matters Agreement......,.                                                                                                    41
        5.8       Tax Liabilities and Refunds..               6666                                                                                 41
        5.9       Insurance           . . .. . ...              ••.                                                                                42
        5.10      Articles and Bylaws...................,  ..-.                                                                                    43
        5.11      Financial Statements of Windsor and Western.,:;.                                                                                 43
        5.12      Sale of Real Property and Personal Property..                                                                                    44
        5 .13     Permits   ..   .   .........   .      ....            .   ....   .     .       *****.••••••41.                                   44
        5.14      Banking and Personnel Matters.-I.........-..                                                                                     44
        5.15      Additional Permits.............................                                                                                  45
        5   .16   Railroad       Right-of-Way......                                              ilikeiw0000ad,                              4     48
        Access, to Records..... • „•                                                                   „• •                                        50
       .6.1 • Cyprus' Access                                                                                        4," .4'. sri
                                                                                                                                                   50
               J & J's.Access..:. • •                a; 4.. • :•• • •         • •••••:•:.&   4     6                                         .     51
       Caosing.                                  •

8.     Mutual Conditions Precedent     Closing.                                                                                                    52
       8.1    No Injunctions     ....... .                                                                                                         53
       8.2    Approvals; Consen                                                                                                                    53
              Board Approval..                                                                            •••                         9 4          53
              Due Diligence• .            • a • • ‘..• '•               •.,4 • s 4 •             • • •        •                                    54
                                                                                                                                      •            54
      114         Tax Matters Agreement.......                                                                                        F.           55
                  Roger Miller Agreement...A-.                                                                                                     55
       Conditions to Obligations of Cyprus                                                                                                         5S
       9.1    Representations and Warranties True.,                                                                                                55
         2    No Adverse Change.......... .... • ... -, ,......,...,..... 4,                                                                       5.6
       4.3    No Loss              ......                if •                          • 4 $ i IP *               a ••• ..• 4 4.1 4' 9 dr          56
       9.4    Certificates......„                                                                                                                  56
       9.5    Opinion of Counsel.......             ,, ,.-„, .., .•                                                                                56
       9.6    Resignations.........„,                6•                                                  4449. 11..            il                  57
       9.7    Stock Certificates.                                                                                                                  57
       9.8    J & J Certificate of Good Standing..„,.                                                                                              58
       9.9    Windsor Certificate of Good Standing,:                                                                                               58
       9.10   Western Certificate of Good Standing.. •                                                                                             58
       9.11   Release of Escrowed Funds ... . ......4....                                                                                          58
10. Conditions to Obligations of J &                                                                      •   •          :•`        • • • •        58
     10.1   Payment                                                                                                                                59
     10.2   Representations and Warranties True..                                                                                                  59
     10.3 Certificate--                                                                                                                            59
     10.4   Opinion of Counsel.„......       • 6 . •                                                      • •                              9' •    59
11.    Survival and Indemnification..,,,..„.                                           '4•4•6.            •••                                      60
       11.1   Survival                                                                                                                             60
       11.2   Indemnification by J & J.                                                                                                            61




AG8805807
                Case 21-51006-LSS Doc 1-1 Filed 07/27/21 Page 5 of 76
                          TABLE OF CONTENTS (Continued)

Section                                                                                    Page

       11.3       Indemnification by Cyprus                                                  62
       11.4       Indemnification Procedure; Defense, •                                      63
       11.5       Exclusive Remedy, .............

12.    Operation of Business                                                                64

13.    Miscellaneous                                                                        65
       13.1   Parties in Interest; Assignment                                               65
       13.2   Expenses                                                                      66
       13.3   Confidentiality                                                               66
       13.4   Notices                                                                       67
       13.5   Further Assurances                                                            68
       13.6   Entire Agreement                                                              68
       13.7   Modification                                                                  68
       13.8   Delay                                                                         69
       13.9   Governing Law                                                          • •    69
       13.10 Severability                                                                   69
       13.11 No Merger                                                                      69
       13.12 Obligations of Windsor and. Western                                            70.
       13.13 Headings                                                                       70
       13   .14   Mutual   Negotiation   ..   .   ......   ..   .   • .•   •   • • • • •    71

EXHIBITS

Exhibit     A     1987 Balance Sheet
Exhibit     B     Debt Instruments
Exhibit     C     Undisclosed Liabilities
Ethibit     D     Personal Property
Exhibit     E     Real Property
Exhibit     F     Transfers of Real Property and Personal Ptopetty
Exhibit     G     Environmental Matters
Exhibit     H     Permits
Exhibit     I     Litigation
Exhibit     J     Contracts
Exhibit     K     Customers
Exhibit     L     Insurance and Bonds
Exhibit     M     Banking and Personnel Matters
Exhibit     N     Encumbrances
Exhibit     0     Transfers
Exhibit     P     Underground Storage Tanks; PCB's
Exhibit     Q     Employee Matters
Exhibit     R     Patents, Trademarks, Trade Names and Licenses
Exhibit     S     License Agreements
Exhibit     T     Tax Matters Agreement
Exhibit     U     Letter of Intent
Elthibit    V
Exhibit     W     Release of Escrow Instructions
Exhibit     X     Escrow Agreement
Exhibit     Y     Confidentiality Agreement




AG8805B07
            Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 6 of 76



                                  AGREEMENT


       THIS AGREEMENT is made this sixth day of January,. 1989 (the
"Agreement") by and between Cyprus Mines Corporation, a Delaware
corporation ("Cyprus"), and Johnson & Johnson, a New Jersey
corporation ("J & JT).


                          W I TNES


       WHEREAS r            :s the owner of ,a1,1
                           ‘,                                   the' i.ssued- as;
outstanding shares of the capital stoOk Of Windsor Minerals Ilia,
a Vermont corporation ("Windsor )(whiqh capital Stock shall
hereinafter be referred to as the "Windso;-$ ok");

       WHEREAS, Windsor is the owner of all of the issued and,
outstanding shares of the capital stock of Western Source Inc., a
California corporation ( Western")(which caPital stock shall
hereinafter be referred to as the "Western Stock");

       WHEREAS,     & J desires to sell and deliver all of the
Windsor Stock to Cyprus, and Cyprus desires to purchase and
receive all of said Windsor Stock from J & J, upon the terms and
conditions provided herein; and
       WHEREAS, J & J and Cyprus desire to enter into a Talc Supply
Agreement (as such term is defined in. Section 8.5 hereof),
wherein Windsor agrees to sell and deliver, and J .& J agrees to
purchase and receive, talc pursuant to the terms and conditions
set forth in the Talc Supply Agreement.


                                     -1-
AG8805B07
            Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 7 of 76



       NOW, THEREFORE, IN CONSIDERATION of the rights, obligations
and covenants set forth herein, the parties hereby agree as
follows:


       1.    Sale of Stock.         At the Closing (as such term is
defined in Section 7 hereof), J&J shall sell, assign and transfer
to Cyprus, and Cyprus shall purchase, receive and accept, the
Windsor Stock. In addition, J & J and Cyprus, or affiliates of
J & J and Cyprus, shall enter into a Talc Supply Agreement (as
such term is defined in Section 8.5 hereof) as of the Closing
Date (as such term is defined in Section 7 hereof).


       2.    Purchase Price and Payment.


             2.1 Base Purchase Price. Subject to adjustment as
provided in Section 2.2 hereof, as consideration for the
execution of the Talc Supply Agreement by J&J or affiliates of
J&J, and the exchange of all of the issued and outstanding shares
of Windsor Stock, Cyprus agrees to pay to J&J the amount of
Thirty-Seven Million Five Hundred Thousand Dollars ($37,5©0,000)
(the "Base Purchase Price").         Payment of the Base Purchase Price
shall be made .at the Closing by Cyprus to J&J by wire transfer of
immediately available funds to J&J's Account Number 910-4-00640
                                                    Itteftti-'WEiii6---41mitzofteltt
Ni.. aelai (A,B,A, Ngmbex Qa1(1009.2.1.)




                                     -2-
AG8805807
                Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 8 of 76



                  2.2 Adjustment of Base. Purchase Price. If, at the
Closing Date (as such term is defined in Section 7 hereof), the
Net Worth (as such term is defined in this Sect,ior 2.2) of
Windsor and Western, as determined by the agreement of the
parties hereto, and as represented on the adjusted balance sheet
dated as of the Closing Date (the "Closing Balance Sheet"),
lest than> Or greater than the Net Worth represented in the
adjusted balance sheet dated December 31, 1987, attached hereto
as=   VOtbit "An and by this reference incorporate sere
                                                   herein (the
n1987-talance Sheet"), thew, On a date not lat er
dada following the Closing Date (the "Settlement Date), the Base
            Price likewise shall 'ire reduced (dr:increased, at ma be
            -


applicable) on a dollar-for-dollAr bati& by the aMOgrr
difference; provided, however, that the adjustment                              :goOss
firoperty4 plant, and equipment capital expenditures                              (
                                                                                  , as
represented in the line item entitled °Fixed Assets                           Property
Plant - Equipment" in Exhibit "A") during the period from
December 31, 1987 to the Closing Date shall be limited to One
Million Six Hundred Thousand Dollars ($1,600,000). The amount of
any net increase in Net Worth as of the Closing Date shall be
paid by Cyprus to J&J on the Settlement Date by wire transfer in
immediately available funds n accordance with the provisions of
Section 2.1 hereof, and the amount of any net decrease in Net
Worth as of the Closing Date shall be paid by J & J to Cyprus on
the Settlement Date by wire transfer of immediately available
funds to Cyprus Minerals Company's Account Number 2-024604 at




AG8805807
            Case 21-51006-LSS   Doc 1-1     Filed 07/27/21   Page 9 of 76


Pittsburgh National Bank, Pittsburgh, Pennsylvania (A-B.A. Number
043000096). The foregoing adjustment, if any, shall be made as
of the Closing Date and shall include interest from the Closing
Date to the Settlement Date at the prime interest rate quoted by
Chemical Bank, New York, New York on the Closing Date.


Cyprus shall have the right to audit the Closing Balance Sheet
and recent profit and loss statements to ensure their conformity
with generally accepted accounting principles applied on a
consistent basis. A draft of the Closing Balance Sheet will be
provided by J&J to Cyprus no later than. January 31, 1989 to use
as a basis for such audit.. If the parties are unable to agree on
the Net Worth as of the. Closing Date, then the matter shall be
submitted to     a   mutually agreeable national certified public
accounting firm, and the parties shall be bound by such firm's
determination, with costs to be shared equally between the
parties.


As used in this Agreement, the term "Net Worth" shall mean
reported assets of Windsor and Western, excluding cash and
temporary investments (except for petty cash accounts as noted in
Exhibit "A") which shall be transferred to J&J at the Closing,
less all of Windsor's and Western's reported liabilities
                                      noterlt4n,,Exhib‘t'1A-1 4-
(excluding certain liiatyLLilities: as,




                                     -4--
AG8805807
              Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 10 of 76



       3.       Representations, and Warranties of J & J. J&J hereby
represents and warrants to Cyprus as set forth in this Section 3,
which representations and warranties shall be true and correct as
of the Closing Date. Any disclosure contained in this Agreement
or in any Exhibit attached hereto and incorporated herein shall
suffice for disclosure of the same information required to be
disclosed in any other Exhibit attached hereto and incorporated
herein.


                       Organization and Existence.


                       ta)                  Jg14- is a OPrPoration duly
or ignized,           1y: existing atIti       gOod„standing under the laws
of the State of New Jersey, and has the corporate power to own
its property and to carry             4s businesS as presently conduCted
by


                      (b)      Windsor. Windsor is a corporation duly
organized, validly existing and 4. good standing under the laws
of. the State of Vermont, and has the corporate power to own its
property and to carry on its business as presently conducted by
it,         Windsor is duly qualified and in good standing in each
jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such
qualification necessary.




                                        -5-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 11 of 76


                    (c)     Western. Western is a corporation duly
organized, validly existing and in good standing under the laws
of the State of California, and has the corporate power to own
its property and to carry on its business as presently conducted
by it. Western is duly qualified and in good standing in each
jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it make such
qualification necessary.


              3.2 Articles and Bylaws,. The copies of the Articles
of.   Association and BylawS of Windsor, and the Articles of
Incorporation and Bylaws of WeStern, which have heret0fore been
furnished by J&J to CypruS, are true, correct and complete copies
thereof and include all amendments to the date hereof.


              3.3 Minute Books and Stock Certificate Books and
Records. The minute books of Windsor and Western contain a true
and correct record of all material corporate action taken at the
meetings of shareholders and directors and committees thereof.
The stock certificate books and records of Windsor and Western
accurately reflect the ownership of the Windsor Stock and the
Western Stock by J&J and Windsor, respectively, and in the
amounts set forth in Section 3.4 hereof.




                                     -6-
AG8805B07
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 12 of 76



              3.4    Capitalization. Windsor has authorized capital
stock consisting of fifty thousand (50,000) shares of capital
stock, par value One Hundred Dollars ($100) per share, of which
forty thousand seven hundred and fifty (40,750) shares are issued
and outstanding. Western has authorized capital stock consisting
of two million (2,000,000) shares of capital stock, without par
value, of which one million                 C:   000,000) are issued and
outstanding. J&J and Windsor own and hold benefiq                          y an
record, the entire right, title and.              rest-.0 and., to
of Windsor Stock and Western Stock, respeotiVelr, set
above, free and clear of any claitkr                        pro 0             tA1.1.t
Commitment, voting trust, pToxy rest
security interesti pledge, lien or encumbrance:
nature whatsoever, and J&J and Windsor have ft pow
authority to transfer and. dispose cif the Windsor. ::to
Western Stock, respectivelY, to CYPr4sr                    a. :tik noW a<a Da the
Closing Date constituting, in the aggregate, ell of the issued
and outstanding shares of capital stock of Windsor and Westera
All of such issued and outstanding shares of Windsor Stock and
Western Stock have been duly authorized and validly issued, and
are fully paid and non-assessable.                There are no outstanding
options, warrants, rights, calls, commitments., conversion rightt
or other agreements of any character providing for the purchase
or issuance of any additional shares of capital stock of Windsor




                                      -7-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 13 of 76


or Western. There are no liens or encumbrances upon any shares
of Windsor Stock or Western Stock, and there are no limitations
or restrictions of any kind on the right of J&J or Windsor to
sell the Windsor Stock or Western Stock, respectively, in
accordance with the terms of this Agreement.


              3.5    Authority and No Violations.                 J&J has full
power, corporate or otherwise, to enter into, deliver and perform
this Agreement and to consummate the transaction contemplated
herein.       The execution, delivery, and performance of this
Agreement by J&J has been duly authorized by all requisite
corporate action.        This Agreement has been duly executed and
delivered by J&J; and, assuming due authorization, execution, and
delivery by Cyprus, constitutes the legal, valid and binding
obligation of J&J. The execution and delivery of this Agreement
does not, and the' consummation of the transaction contemplated
herein shall not: (i) violate .any provision of 'thee charters or.
Ry)aws of J&J, Windsor or Western;. (ii) to the knowledge of J&J,
Windsor and Western, require the approval, consent or
authorization of or notice to any federal, state or local
governmental authority other than the approval required by the
Hart-Scott-Rodino Antitrust Improvements Act of 1976; or (iii)
materially violate, breach, terminate, constitute a default

                          -tAAFAultolAWP44,00645Uati4MA4Acthe,,, saation
of any lien upon any material properties or assets of J&J,




                                      -8-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 14 of 76



Windsor or Western pursuant to, any loan or similar agreement,
contract, mortgage, deed of trust, note, lien, license, permit,
lease, instrument, order, judgment' decree, statute, law, or
regulation to which J&J Windsor or Western,                  :any of them, are
a party, or by which J&J, Windsor or Western- of any of them, are
bound or to which.any of the property utilized by Windsor or
Western is subject. Except as described on Ethibit                   0* %attached
hereto and by this reference incorporated herein, neither j&J,
nor Windsor, nor Western is a patty                           140Je gal ect to
any provision contained in. Any instrubeftt evadenoi index tedness
of 'Windsor or Western, tallt agreemedt• • latiac theeeto                   :any
other contract or agreement (including their                     allt01    which
resttiOts or otherwise limits the incurrilgg of debt.


             3.6    Interest in Other Entities. Other than Western,
Windsor has no subsidiaries and no equity inter                   in any other
corporation, joint venture, partnership or other entity. Western
has no subsidiaries and no equit interest in any corporation,
joint venture, partnership or other entity. Windsor and Western
have not contracted, nor are they otherwise under any obligation
by operation of law or otherwise, to purchase or subscribe for
any interest in, loan monies to, or               any way make investments
in any other person or entity.




                                      _9_
AG8805807
            Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 15 of 76


              3.7 Financial Statements of Windsor and Western.
The 1987 Balance Sheet fairly presents the combined financial

position of Windsor and Western as of the date of the 1987

Balance Sheet, and has been prepared from financial statements

which were prepared in conformity with generally accepted
accounting principles consistently applied.                      All financial
obligations, including without limitation, tax liabilities of

Windsor and Western, have been paid or provided for in the 1987

Balance Sheet, subject to audit by the appropriate taxing

authorities. There has been no material adverse change in the

financial condition, assets or liabilities of Windsor or Western

from the date of the 1987 Balance Sheet to the date hereof.

Since the date of the 1987 Balance Sheet, Windsor and Western
have conducted their businesses in a normal and customary manner,

except as required to consummate the transaction contemplated

herein, and except as requested by Cyprus,. Since April 24, 1968,

in the case of Windsor, and since June 25, 1979, in the case of

Western, neither Windsor nor Western has issued any shares,
warrants or options respecting its stock, or distributed any

dividend, capital, surplus or profit with respect to its shares,

except in the ordinary course of the business of J & J, Windsor
and Western, The books and records of Windsor and Western from

which the 1987 Balance Sheet was prepared properly and accurately

record the transactions and activities which they purport to*::J

record.
                                                                                   •) .
                                                                                 •...,



                                                                                 ..l



                                      .1   -
AG8805B07
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 16 of 76



              3.8 Undisclosed Liabilities.                 Neither Windsor nor
Western     have any liabilities, debts, obligations or claims
against them of any kind, whether accrued, absolute, contingent
or otherwise which are known or which should be known to Windsor
and/or Western as a result of its or their operation of their
business in the ordinary and prudent course, and which exceed
Fifty Thousand Dollars ($50,000) in the aggregate, except-I- (i)
as and to the extent, reflected in the 1987 Balance Sheet,: ( )
specie cally disclosed in Exhibit "C" attached hereto and by                    s
reference -incorporated herein, or as otherwise desCribe
disclosed, in this Agreement; and (iii) as incurred, consistent
with past practices,: :iwn the ordinary course of their busin ses
                                         . Except as
sinCe the -date of the 1987 Balance Sheet,                                 oLosed
.here 111 including any Exhibits hereto, neither , ndsox nog
Western:,< no   J&J on behalf of Windsor or Westerml has guar—eed
or become surety for or assumed any debt, obligation dr dividend
of any person or entity (other than by endorsements made 4in
ordinary course of business in connection with the deposit of an
item for collection, or in connection with any intercompany
agreements between Windsor and Western).


              3.9 Tangible Personal Property. Windsor and Western
have good title to all of the tangible personal property owned by
Windsor or Western reflected on their books and records, as more




                                     -11-
AG8805607
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 17 of 76


specifically described in Exhibit "D" attached hereto and by this
reference incorporated herein, and Windsor and Western own or

lease such tangible personal property (the "Personal Property")
free and clear of all liens and encumbrances, except for liens

for ad valorem and property taxes not yet due and payable,

purchase money security interests arising in the ordinary course

of the business of Windsor and Western, and liens and

encumbrances which are not materially adverse or do not

materially interfere with the present and continued use of such

tangible personal property in the ordinary course of the business

of Windsor and Western.           Windsor and Western are entitled to

possession of their ma terial        1RAgpAd   tangible personal property,
with all such leases being valid and in full force and effect,
and such leases are not in default as to payment of rent, royalty

or otherwise. True, correct and complete copies of such leases
haVe heretofore been delivered by Windsor and Western to

Cyprus. With respect to certain equipment owned by Windsor known

.s                        such equipment is: (i) in gond condition and

repair; and (ii) suitable for use in the processing of talc

proddc0 meeting those specifications more specifically described
in Section 6 of the Talc Supply Agreement (as such term is

defined in Section 8.5 hereof) in quantities sufficient to meet

Windsor's obligation to supply the talc requirements of auyez. (as
                           Ptitlie ,TAIC Supply Agreement) degttlbed

Sections 3(a) and 3(c) of the Talc Supply Agreement.




                                      -12-
AG88051307
             Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 18 of 76



              3.10 Real Property. Windsor and Western own or lease
certain real property or interests as more specifically described
in Exhibit "E" attached hereto and by this reference incorporated
herein, subject only to those liens, encumbrances, limitations,
exceptions and reservations set forth in Exhibit "E" (the "Real
Property").        Windsor and Western warrant; that no material
failings, defects or infirmities of title to the Real Property
have been created by Windsor or Western since the Real Property
was conveyed or leased tp. Windsor or Western. and that Windsor
and Western, respectively, Ilave good and. marketable title
thereta-... True, correct and vamplete =copies 0,                 the deeds and

leases o the Real Property 4ave, heretOMmr4 been delivered by
.Windsoir and Western to Cyprus            40 leases are valid and binding
And in full force and effect and :aPe not in default as to the
payment of rents and royaltieS, and are not 1.4 materiaJ, default
of other obligations thereof," Except as >noted in Exhibit "E",
none of the Real PropertY, is so-called "Zlebe Land', and no
payment of rent, oyalty •or otherwise is in default as to any
such "Glebe Land            The leased and owned real property and
interests of Windsor and Western are without any material latent
adverse conditions or characteristics which are known or which
should be known to Windsor or Western as a result of its or their
operation of their business in the ordinary and prudent course,
and constitute all of the leased and owned real property required

to operate the businesS of Windsor and Western.




                                      -13-
AC8805E307
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 19 of 76


              3.11 Transfers of Real •and Personal Property. Except
as set forth on Exhibit "F" attached hereto and by this reference
incorporated herein, none of the Real Property or Personal
Property, nor any interest therein, necessary to the conduct of
the present business of Windsor and Western has been sold,
conveyed, leased, subleased or otherwise transferred to any third
party since the date of the 1987 Balance Sheet.


              3.12   Environmental Matters. Except as disclosed in
Section 5.15 and in Exhibit "G", attached hereto and by this
reference incorporated herein, Windsor and Western:                        (i) are
currently in compliance with all applicable environmental laws,
and have obtained all permits and other authorizations needed to
operate their facilities; (ii) have not violated any applicable
environmental law; and (iii) are unaware of any present
requirements of any applicable environmental law which is due to
be imposed upon either of them which will materially increase
their cost of complying with the environmental laws.                            In
addition:      (a) all past on-site generation, treatment, storage
and disposal of waste, including hazardous waste, by Windsor and
Western was done in compliance with the then- or currently-
applicable environmental laws, dr is grandfathered in the event
that no law or regulation was applicable to Windsor or Western at•
ew-ieter     ElVtitifi-WirtVittWiiirrall-13-hgt- Etzit fe-flirt
storage and disposal of waste, including hazardous waats,
generated by Windsor and Western was done in compliance with the
then- or currently-applicable environmental laws.                   As used in


                                     -14-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 20 of 76



this Agreement, the term "environmental laws" include but are not
limited to any federal, state or local law, statute, charter or
ordinance,     and   any   rule, regulation, binding interpretation,
binding policy, permit, order, court order or consent decree
issued pursuant to any of the foregoing, which pertains to,
governs or otherwise regulates any of the following activities,
including without limitation:             (a) the emission, discharge,
release or spilling &f any substance into the air, surface water,
                 substrata                   and th the,
Processing, sale, generation, treatment., storage, aisposal
labelin        other managemedtiof any waste('hazardous substance or
hazardous waste; and the terms "WaSta,," "Hazardous SubstanCef"
and 'hazardous Waste" include any substahce defined as such 41r.
any applicable environmental


              3.11 Permits and Compliance with Other Laws. Except
as described in Sections 5,1$ and 5.16 and as described on

Exhibit "H" attached hereto and by this reference incorporated
herein, Windsor and Westerd are and have been in compliance in
all respects with all laws, statutes, rules, regulations, orders
and engineering standards of y and have secured or applied for all
necessary permits, franchises, authorizations and licenses issued
by, federal, state, local and foreign agencies and authorities,
including all required "Act 250" permits and licenses
(collectively, the "Permit0"), free from burdensome restrictionS
thteatening the ability of Windsor or Western to operate their
businesses as presently conducted, applicable to their


                                     -15-
AXXXXXXXX
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 21 of 76


businesses, properties and operations (including, but not limited
to, those concerned with control of foreign exchange, energy,
environmental protection and pollution control, franchising and
other distribution arrangements, antitrust and trade regulation,
civil rights, labor and discrimination, safety and health, zoning
and land use), the violation of which (or, in the case of
necessary permits, authorizations or licenses, the failure to
secure) could have a material adverse effect on the business of.
Windsor or Western. With respect to Permits applied for as of
the Closing Date, J&J, Windsor and Western are unaware of any
fact, circumstance or reason why such Permit applied for is not
likely to be issued. A complete list of all such. Permits, is
included in Exhibit "H".            Such list constitutes all of the
Permits required to operate the business of Windsor and Western,
as currently conducted. All of the Permits listed on Exhibit "H"
are valid and are in full force and effect. Exhibit "H" further
includes a schedule of all notices of violation received within
the past five (5) years with respect to each permit, license or
other authorization listed on Exhibit "H".                  True, correct and
complete copies of the permits, authorizations and licenses, or
the applications therefor, have heretofore been delivered by J&J

to Cyprus.


             .4414_,AAAwkowkanmwoinfobotgmwm04000040,40
                                             "T f+   attached hereto and, by
specifically described in Exhibit             +

this reference incorporated herein, 'there are no claims or
investigations, actions at law or equity, arbitrations or


                                      -16-
AG8805807
            Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 22 of 76



judicial or administrative proceedings pending or% to the
knowledge of J&J,. threatened against or which would materially
and adversely affect Windsor and/or Western, or their operations
or assets, by or before any court, governmental department,
agency, mediator, arbitrator or other person of instrumentality;
and except as more specifically described in Exhibi "T".Windsor
and Western are not subject to, or in default under and c,ourt> Or
administrative order, writ, injunction or:decree applicable to
Windsor or Western.


              3,15 Contracts.             All: , Ma 'et          ContraCts
agreements, oral and written, to whid
a party or are parties, or by which ei                              It6 Alcune* ::a?.re
more specifically described in Exhibit                                      t     And
by this reference incorporated herein.                          '4-an4
not in material breach or defaukt under. A4 of. such con040,44
J&J has heretofore delivered to Cyprus::                        Ire*, torree and
complete copies of each written contract and agreement Usted in
Exhibit "J", including all amendments. 'tit Modifications theretoI
and (b) a written summary of all oral contracts described in
Exhibit "J".


              3.16 Customers.             Attached hereto and by this
reference incorporated herein as Exhibi.t "K" is a true and
correct list setting forth each customer of Windsor and< Western
the purchases of which from Windsor .or Western equaled or




                                      -17-
AG8805807
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 23 of 76


exceeded five percent (5%) of the revenues of Windsor or Western,
respectively, for the calendar year ended December 31, 1987.


               3.17 Taxes.       Windsor and Western have timely and
properly filed, all federal, state, local, foreign and other tax
returns which they are or were required to file, including but
                  •
not limited to, income, profits, franchise, sales, use,
occupation, property, excise, ad valorem and payroll (including
employee taxes withheld), and have paid or provided for the
payment in full of all taxes, including penalties and interest,
if any, and neither the Internal Revenue Service nor any other
taxing authority is asserting against Windsor or Western, or, to
the best khowledge of J&J, threatening to assert against Windsor
or Western, any deficiency or a claim for additional taxes,
interest or penalties, subject to audit by any appropriate taxing
authority. The Internal Revenue Service has; examined Windsor's
and Western's federal income tax returns for all years up to and
including the year ended December 31, 1982, and has finally
determined all taxes, penalties and interest due thereon, all of
which have been paid.


               3.18 Insurance and. Bonds.:               Exhibit "L", attached
hereto and by this reference incorporated herein, is a true and
attlfreat settedwie                  -,raiitaegiwzAeal         -toads,-     -which
Windsor and/or Western are a party, or to which J & J is a party
on behalf of Windsor and/or Western, and all policies of
liability (excluding excess coverage policies) and workers'


                                      -18-
AG88051307
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 24 of 76



compensation insurance, from whiCh coverage has been extended to
Windsor and/or Western.           Exhibit "L" alSo includes a true and
correct schedule listing all non-product liability retentions
which potentially could          become the responsibility of Windsot
and/or Western, and a true and correct schedule list4T1g.
claims made during the past five (5) years against any captive
insurance underwritten or reinsured in whole Or 41 part.-                   j or
its affiliates, which claim relates                the buSiness o.. _employees
of Windsor or Western. *11                1iOies and bonds 20713 xnolu,440
Windsor and Western as addttf Onal               tare s sinOP the date f
J&J'S acquisition or incorpOration                ther40.          To „Ns best
khOOledge of J&J, Windsor and Western, n4 4141m,
                                            has been madei
natice givoit, and there exists no grow oth4r than as at ms
of law', to cancel or avoid any of said 'policies or bonds pr to
reduce the coverage provided thereby.                 An of     sa i4.     urance
policies and bonds which are now in effect shall continue to
remain in full force and effect to and including the Closing
Date. Copies and summaries of all such insurance policies,
sureties and other bonds have been made available to Cyprus prior
to the Closing.


               3.19 Banking and Personnel Matters.                 Exhibit "M",
attached hereto and by this reference incorporated herein, is a
true and correct schedule setting forth as of the date hereof:
(i) a list of all banks and other financial institutions (with
draft and account numbers) in which Windsor or Western has an
account or safe deposit box, and of all brokerage firms and other


                                      -19-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 25 of 76



entities and persons holding funds or investments of Windsor or
Western and the names of all persons authorized to draw thereon
or have access thereto; (ii) the names of all incumbent directors
and officers of Windsor and Western; (iii) the names, job
designations, and locations of all consultants, distributors,
sales agents, freight or product brokers, or lobbyists of Windsor
or Western or any other agent of Windsor or Western receiving an
annual remuneration (including, without limitation, cash, fringe
benefits, bonuses, fees or other non-cash compensation of any
kind) of at least Thirty Thousand Dollars ($30,000), the current
remuneration of each, including fringe benefits, and the basis
for determining such remuneration if other than a. fixed salary
rate; and (iv) the names of all persons holding powers of
attorney from Windsor and Western and a summary statement of the
terms thereof.


               3.20 Events Since 1987 Balance Sheet Date. Since the
date of the. 1987 Balance Sheet, to the date hereof, except as
otherwise disclosed in any Exhibit attached to this Agreement or
otherwise described, provided for or permitted under this
Agreement, neither Windsor nor Western, nor. J&J on behalf of
Windsor or Western, has: (i) issued or authorized the: issuance
of any stock, bonds or other corporate securities or authorized
      oftr-4e                       gptt4iIir         1144 inINNT/NNtIN
satisfied any .lien._ . or encumbr,anCe Or WO-(1 any 0.14gaicql or
liability (absolute or contingent) other than the current
liabilities shown on the 1987 Balance Sheet, and current


                                      -20-
AG8805907
              Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 26 of 76



liabilities incurred since the date of the 1987 Balance Sheet in
the ordinary course of business; (iii) declared or: made any
payment or distribution, or purchased or redeemed' any of the
stock of Windsor or Western; (iv) mortgaged, pledged or subjected
to any lien or other encumbrance any of their assets or
properties, tangible or intangible, except in the ordinary course
of business and set forth on Exhibit "N" attached hereto. and by
this reference incorporated herein; (v) sold, transferred,

assigned,         oved or granted any 'tights W1t4 tespeCt                   '4

            ufacturing assets:, properties, tangible or              tarq'   le cif
its buStOess,. Mr cancelled or compromised any                                14W:
claits, except in the ordinary course of business and set forth
On Exhibit "0" attached hereto and by this referenda id                           rAted
herein; (vi) suffered any extraordiftary loss or waived any rights
Ot material value; (vii) entered into any transaction not xv ,                       e
otdinar course of business; or (viii) agreed to do any of the

foregoing.


                3.21 Brokers. Neither J&J, nor Windsor, nor Western
has engaged or used the services of a broker, finder, or other
similar person in connection with the transaction contemplated
herein; and no person shall be entitled to a brokerage
commission, finder's fee, or like payment in connection with this
Agreement or in connection with the consummation of the

transaction contemplated herein, based upon the actions of J&J,
Windsor or Western, or any of them, or the actions of their.




                                       -21-
AG8805807
            Case 21-51006-LSS     Doc 1-1   Filed 07/27/21   Page 27 of 76


employees, officers, directors, agents, contractors or
affiliates.


              3.22   Disclosures. J&J has made available to Cyprus
during Cyprus' due diligence investigation, or has disclosed in
this Agreement and the Exhibits attached hereto, all matters
involving Windsor and Western which J&J reasonably believes have
or in the future will have an adverse effect on Windsor and
Western, or the businesses, conditions or prospects of either, or
which is necessary for a full gnderstanding of the financial
condition and operations of Windsor and Western. Neither this
Agreement nor any document, certificate or statement furnished or
to be furnished to Cyprus by or on behalf of J & J,. Windsor and
Western in connection with the transactions provided for herein
contains or will contain any untrue statement of material fact or
omits or will omit to state a material fact necessary in order to
make the statements contained herein or therein not misleading.
With respect to the representation made in the immediately
preceding sentence, Cyprus and J & J recognize that certain of
the representations set forth in this Section 3 are limited to
the best knowledge of the party making the representation, or to
that information which is known or which should have been known
to the party making the representation; and, accordingly, Cyprus
and J- -& J- ag-ree:,igtbalta-,    4,thew              -conlliot-4Miat
representations and the: representation given, in the preceding
sentence, the more limited representation shall govern.




                                        -22-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 28 of 76



              3.23 Underground Storage. Tanks; PCB's. Exhibit "P"
attached hereto and by this reference incorporated herein,
constitutes a complete list of underground storage tanks owned by
Windsor and Western.            Such tanks are described by location,
serial or, identification number, if any, volume and depth.
Exhibit "P" further includes a complete list of all transformers
or other containers Oontaining polychlorinated biphenyls
("PCB's"), which transformer6 or other containers are described
by location serial or identifiqation number, if any, volume and
depth. Prior to C1 sings J&J„has provided to Cyprus a copy of
all notifications:: permits, Applications?. authorizations or
licenses required for the ownership, uset repair, maintenance or
removal of such tanks, transformenS 104 containers.                        The
ownership, use, repair, mdiintenance: Or removal of such tanks,
transformers or containers by Windsdr and Western has at all
times complied with. all federal, state and local laws and
regulations, as the same have been modified from time to time.


       3.24 Pension and Benefit Matters.               (a) Exhibit Q lists
each "employee benefit plan," as defined in Section 3(3) of the
Employee Retirement Income Security Act. of 1974 ("ERISA"), which
(i) is subject to any provision of ERISA, and (ii) is entered
into, maintained, administered Or contributed to by Windsor or

Western, covers any employee or former employee of Windsor or
Western, or is a plan under which Windsor or Western has any
liability. Such plans are hereinafter referred to collectively
as the "Employee Plans." Each Employee Plan has been maintained


                                      -23-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 29 of 76


and administered in substantial compliance with its terms and
with the requirements prescribed by any and all statutes, orders,
rules, and regulations that are applicable to such Employee
Plans. No prohibited transaction or other action or inaction has
occurred with regard to such Employee Plans involving an amount
in excess of Twenty Thousand Dollars ($20,000.00) which will give
rise to liability of Windsor or Western or any officer or
director thereof under Title I of ERISA.                   Each Employee Plan
which constitutes an "employee pension benefit plan" as defined
in Section 3(2) of ERISA (the "Retirement Plans") is identified
as such in Exhibit Q. Each Employee Plan which constitutes a
retirement plan subject to Title IV of .ERISA (the "Pension
Plans") is identified as such on Exhibit Q;


      (b) Exhibit Q lists (i) each employment, severance or other
similar contract, policy or plan, whether written or oral; and
(ii) each contract, policy or plan, whether written or oral,
under which Windsor or Western has or may: have obligations or
liability in excess of Five Thousand Dollars ($5,000.00)
providing for insurance coverage (including any self-insured
arrangements), disability benefits, supplemental unemployment
benefits, vacation benefits, retirement benefits, deferred
compensation, profit-sharing, bonuses, stock options, stock
1pprwttgrt.ts         other fiorlim-Ad..4ilooAt        cAmPensation         FtQAt,7.
retirement insurance, compensation, or benefits (other than state
or federally mandated benefits Of g6hotal applicability                    to   all
similarly situated employers); which contract, policy or plan in


                                      -24-
4G8805807
            Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 30 of 76



each.. case, (x) is not an Employee Plan, and (y) is entered into,
maintained, administered or contributed to by Windsor or Western,
covers any employee or former employee of Windsor or Western, or
is a contract, policy or plan under which Windsor or Western has
any liability.          Such    contracts, policies and             plans as are
described above are_ hereinafter referred to collectively as the
"Benefit Arrangements."            Each Benefit Arrangement has been
maintained and administered in substantial compliance with its
terms and with the requirements prescribed b                         air and all
statutes, orders, rules and regulatiats that are applicable to
sudh Benefit Arrangement. Except 3s set forth in Exhibit 0 and
except as provided by law, by the C011ectiVie Bargaining, Agreement
between Windsor and the Cement, Lime, Gypsum and Allied. Workers
bivision of the Brotherhood of Boilermakers International, AFL-
CIO Local and Lodge 10449', which expires May 11, 1990 (the
"Collective Bargaining Agreement") or by any employment contract
identified on Exhibit Q, the employment of all persons presently
employed or retained by Windsor or Western is terminable at will;


       (c) No Employee Plan is a "multiemployer pension plan"
subject to Title ry of ERISA;


       (d)Except as otherwise identified in Exhibit Q, no Employee
Plan is maintained in connection with any trust described in
Section 501(c)(9.) of the Code;


       (e) As of the Closing Date, no "accumulated fUnding


                                          -25-
AG8805807
              Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 31 of 76


deficiency," as defined in Section 412 of the Code, has been
incurred, with respect to The Johnson..& Johnson Retirement Plan
for Hourly Employees of Windsor Minerals, Inc. (the "Windsor
Hourly Plan") whether or not waived. J & J, Windsor and Western
know of no "reportable event" with respect to said plan within
the meaning of Section 4043 of ERISA, other than a "reportable
event" for which the 30-day notice requirement has been waived
under regulations published by the PBGC or announcements of

general applicability made by appropriate governmental
authorities.          Neither Windsor nor Western has incurred any
liability under Title IV of ERISA arising in connection with the
termination of any plan covered or previously covered by Title IV
of ERISA;


        (f) J & J, Windsor and Western have no reason to believe
that any Retirement Plan that is intended to be qualified under
Section 401(a) of the Code is not so qualified, except as
administratively permitted by the IRS. Each of the. Retirement
Plans that is intended to be qualified under Section 401(a) of
the Code is the subject of an unrevoked, currently effective
favorable determination letter issued by the Internal Revenue
Service (the "IRS") as to its tax-qualified status upon which
there can be continued reliance, and each such Plan has been

admierrketereti              itet---hat-----weit14--- Pet atIOett.velkr-alfect its
qualified status. J & J, Windsor and Western have no reason to
believe that the Johnson & Johnson Master Trust (the "J&J Master
Trust") maintained under that certain Agreement between J&J and
Banker's Trust Company dated March 26, 1981, as amended, the

                                        -26-
AG8805 BO 7
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 32 of 76

trust forming a part of each Retirement Plan, is not exempt from
tax pursuant to Section 501(a) of the Code. The J&J Master Trust
has been determined by the IRS to be exempt from tax.


       (g)Not used;


       (h)Any Employee Plan that is a group health plan as defined
in Code Section 213(d) has been administered to accordance with
the requirements of Code Section 162(k);


       (i)Windsor and Western haVe made on et befere                       osing
Date all required contributions on behalf of nndsor ana,Western
employees to each Retirement Plan, excluding bhe Windsar HoUrly
Plan, the funding of which is provided Or                  patate4se irlSection
5.6(e), Employee Plan, and Benefit Arrangement ft t all complatad
fiscal years including contributions that may *at by lay have
otherwise been required to be Made untL1 the due date ft r filing
the tax return for any completed fiscal year,


The employer and employee contributtPns tO the Johnson A Johnson
Savings Plan (the "J&J Savings Plan"): for 'all payroll periods
completed on or before the Closing Date have been made on or
before the Closing Date, or will be transferred thereto in
accordance with the usual procedures with respeat to the Plan .and
the terms of the Plan.


Except as disclosed in Exhibit Q, there has been and with respect
to Windsor or Western employees, will be, as of the Closing Date,

                                     -27-
AG8805807
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 33 of 76
 no commitment or amendment by J&J, Windsor or Western, whether or
 not written, that would increase materially the expense of
 maintaining any Employee. Plan or Benefit Arrangement above the
 level of the expense incurred in respect thereof for the fiscal
 year ended on December 31, 1987;


        (j) J&J has or shall, or has caused or shall cause Windsor
 and Western to, maintain, hold, and provide Cyprus with true and
 complete copies of the governing instruments of the Employee
 Plans and the Benefit Arrangements. J&J has or shall, or has
 caused or shall cause Windsor and Western to, maintain, hold and
 make available to Cyprus true and complete copies of all
 currently existing or applicable (i) governmental filings, (ii)
 reports, ()Pinions, determinations, and interpretations pertaining
 thereto, (iii) disclosure documents and notices to participants
 and beneficiaries thereof, including without limitation summary
 plan descriptions, (iv) statements and reports of assets,
 liabilities, or costs thereunder, and (v) other documents or
 records necessary to the orderly administration of the Employee
 Plans or. Benefit Arrangements. J&J has provided or will provide,
 or has caused or will cause Windsor and Western to provide,
 Cyprus with complete age, salary, service and related data as of
 the. Closing •Date for employees and former employees of Windsor
 covered under the Windsor Hourly Plan and for employees of.
1-tefiLeadseialestePtiort, ,the                      ,-,0410#11011- 11144111,11,

 Salaried Plan.




                                      -28-
 AG8805807
            Case 21-51006-LSS      Doc 1-1   Filed 07/27/21   Page 34 of 76

              3.25 Intellectual Property. Exhibit "R", attached
hereto and by this reference incorporated hereinJ contains a
complete list of all patents, trademarks, tradenamee an jcenses
owned by or licensed to Windsor and Western. Except as set forth
in Exhibit "R": (a) Windsor and/or Western own all such patents,
trademarks or tradenames free and clear of all liens,:claims; and
encumbrances of any type whatsoever; (b) none of the patents,
trademarks or tradenames are licensed to any third partY; and (
to J&J s knowledge, there are no infringements by third artlet
of anl. pf such patents ra000Orks, Or tAdena40                         ggePt
forth LA Exhibit       ultli r   there is no claim, demand or proceeding
instauted, pending or, to J&Vs knowledge,'threatened alleging
infvlAgement by Western or Windsor of any patent*, tr i3emari44 or
tradename owned by any other party other than Windsoe
and to4'&J's knowledge, neither Windsor nox Western is infringing
any such patent. Prior to 'the date hereof, J&J has provided
Cy nut; true and correct copies of all patents, trademarks,
tradenames and licenses listed in Exhibit "R". Windsor i not
conducting its operations under any tradename not registered with,
the Vermont Secretary of State.


       Exhibit    , RS", attached hereto and by this reference
incorporated herein, contains a complete list of all license
agreements whereby Windsor and Western license patents,
trademarks, tradenames or other trade secrets or intellectual
property of third- parties. Except as described in Exhibit "S",
Windsor and Western have the right to use all such Patents,
trademarks, tradenames or other trade secrets or intellectual

                                         -29-
AG8805807
             Case 21-51006-LSS    Doc 1-1   Filed 07/27/21   Page 35 of 76
 property, subject only to the royalties or other payments set
 forth on Exhibit "S".           The agreements listed on Exhibit "S" are
 all of the license agreements necessary to operate the businesses
 of. Windsor and Western, as currently conducted.                   Prior to the
 Closing Date, J&J has provided to Cyprus true and correct copies
 of all license agreements described on Exhibit "S".


        4.      Representations     and Warranties of Cyprus.                Cyprus
 represents and warrants to J&J as followS, which representations
and warranties shall be true and correct as of the Closingl)ate.


                4.1 Organization and Existence.                    Cyprus is
corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has the corporate
power to carry on its business as presently conducted by it.


                4.2 'Authority and No Violations. Cyprus has full
corporate power to enter into, deliver and perform this Agreement
and to consummate the transaction contemplated herein. Cyprus'
execution, delivery and performance of this Agreement has been
duly authorized by all: requisite corporate action.                           This
Agreement has been duly executed and delivered by Cyprus; and,
assuming due authorization, execution and delivery by the other
parties hereto, constitutes Cyprus' legal, valid and binding
stbditlrenWmm    AMpt tteVeoutbiem-sand—delive        ottl,-;tigs...44rieernent,does
not, and consummation of the transaction contemplated herein will
not: (i) violate any provision of the Articles of Incorporation
or Bylaws of Cyprus; or (ii) require, to the best of Cyprus'

                                       -30-
AG88051307
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 36 of 76

knowledge, the approval, consent or authorization of any federal,
state or local governmental authority other than the approval
required by the Hart-Scott-Rodino Antitrust Improvements Act of
1976.


              4.3 Brokers.        Cyprus has not engaged or used the
services of a broker, finder, or similar person in connection
with the transaction contemplated herein; and no person shall be
entitled to a brokerage commission, finder's fee or like payment
in connection with this Agreement or in connection with the
Consummation et the transaction contemplated herein, based upon
     ea rite. of Cyprus or Cyprus' employees, off cers, directors,
agent*, contractors oreffiliates.


              4.4 Purchase for investment.                 Cyprus is acquiring
the Windsor Stock for its own account for investment and not with
   view toward any resale or distribution thereof, and Cyprus
agrees that it will not sell the Windsor Stock in contravention
of Section 5 of the Securities Act of 1933, as amended..


              4.5. Salaried Pension Plan. Cyprus has no reason to
believe that the Retirement Plan for Salaried Employees of Cyprus
Minerals Company (the "Cyprus Salaried Plan") is not qualified
under Section 401(a) of the Code, except as administratively
permitted by the IRS. The Cyprus Salaried Plan' is the subject of
an unrevoked, currently effective favorable determination letter
issued by the IRS as to its tax-qualified status upon which there
can be continued reliance, and such Plan has been administered in

                                     -31-
AG8805807
               Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 37 of 76
a manner that would not adversely affect its qualified status.
Cyprus has no reason to believe that. the Master Trust (the
"Cyprus Master Trust") maintained under the Agreement of Master
Trust between Cyprus Minerals Company and Boston Safe Deposit and
Trust. Company dated August 1, 1988 is not exempt from tax
pursuant to Section 501(a) of the Code. The Cyprus Master Trust
has been determined by the IRS to be exempt from tax.


          5.     Covenants.


                 5.1 Assumption of Obligations. On the Settlement
Date, Cyprus and J&J shall agree upon the Closing Balance
Sheet. All liabilities determined to remain with J & J hereunder
shall be the sole responsibility and liability of J & J, and. J&J
shall promptly pay and discharge all such liabilities as they
become due. Except as otherwise set forth in this Agreement, all
other liabilities of Windsor and Western shall remain with
Windsor and Western from and after the Closing.


                 5.2 Windsor and Western Obligations. Prior to the
Closing Date, J & J shall cause Windsor and. Western to perform
the obligations of Windsor and Western hereunder, and shall be
solely responsible and liable for each representatiom made, and
each warranty granted, by Windsor and Western, as if J & J had
411af.1          eiaza seataMioniqorti491tatttemettvgartlivelitze-1,--




                                        -32-
AG8805B07
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 38 of 76

              5.3 Due and Uncollected Receivables; Petty Cash.
Accounts and notes receivable of Windsor and Western which are
more than one hundred and eighty (180) days old as of the Closing
Date shall become the responsibility of J&J and shall be removed
from the Closing Balance Sheet. Accounts and notes receivable
that are current on the Closing Date, belt which become due Ana
uncollected after one hundred and eighty (180) days following the
Closing Date, shall be sold to J&J for cash at face v.

provided that such, amounts exceed Five Thousand Dollars ($5,0'00)
in the aggregate. Accounts receivable. owed from atfiliateA of.
J&J tC, Windsor shall be :i.00144ed                  Closing Balande Sheet*
Petty cash accounts exist AT 4               i o, t;04#,ions of WindsOg od
Western shall be included in the Closing Balance Sheet.


              5.4   Change of Otmership. WItAtA thkrty. (104 days
following the Closing Date, Cyprus :"hall take all 00-*
reasonably necessary to nOtify the :customers of Mqhdsor All
Western of the change in ownership of Windsor and Western.


              5.5   Corporate Records.             At Closing, J&J shall
provide Cyprus with all of the original corporate records of

Windsor and Western.


              5.6 Employee Matters.              (a) Cyprus agrees that
Windsor and Western will accept on the Closing all salaried
employees employed by Windsor or Western respectively upon the
Closing, in the positions held immediately prior to the Closing,
on terms and conditions of employment, including benefit plans,

                                      -33-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 39 of 76
which will be consistent with the terms and conditions of
employment' of Cyprus salaried employees, which the parties
understand to be such terms and conditions as. Cyprus deems
appropriate.       Cyprus agrees that Windsor will accept on the
Closing all hourly employees employed by Windsor on the Closing
in the positions held immediately prior to Closing, on the then
current terms and conditions of employment and the obligations
attendant thereto.        Cyprus agrees that Windsor will assume or
retain the existing Collective Bargaining Agreement of Windsor
with the Cement, Lime, Gypsum and Allied Workers Division of the
Brotherhood of Boilermakers International, AFL-CIO Local and
Lodge D449, which expires May 11, 1990 (the "Collective
Bargaining Agreement");


       (b) Cyprus agrees that Windsor and Western will retain or
assume all liabilities and obligations relating to all hourly and
salaried employees of Windsor and Western respectively (whether
active, inactive, former or retired), their dependents and
beneficiaries, including those relating to the Collective
Bargaining Agreement, Employee Plans and Benefit Arrangements;
provided, however, that, not withstanding the foregoing, after
the Closing, J&J, and not Cyprus, Windsor or Western •shall be
solely liable for and shall pay or provide: (i) pension benefits
under the Retirement Plan of. Johnson & Johnson and Affiliated
                                                  all.,,sailiezted-employeesot, - -
Windsor and Western (whether active, inactive, former or retired)•
their dependents and beneficiarieS; (ii) benefits under the J&J
Savings Plan for all active, inactive, former or retired salaried

                                      -34-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 40 of 76

employees of Windsor and Western, their dependents and
beneficiaries; (iii) pension benefits, life insurance, medical
benefits, supplemental pension benefits, short- and long-term
disability benefits and all other benefits for those individuals
listed on Exhibit Q hereto; (iv) any and all health care
continuation coverage to which any current or former Windsor or
Western salaried employee (or a dependent of such) is or becomes
entitled in connection with a "qualifying event" (as defined in
Code Section 162(k)(3)) occurring on or before the Closing Date;
:46d ( ) any and all stock options, Stock 4( reciation, incentive
compensation or other such benet, s or Windsor : an4 Western
employees for periods ptior 0 the Closing. Nothlm stated in
thig Section 5.6(b) shall modify or altr the ()IOU tions, of
Cyptus and J&J to each other contained eisewhe'r,ein this

ftreeMent.


NI respect of all life insurance, medicalt4 supplemental pension
and other benefits (except benefits under the               Jo   Salaried Plan)
for all salaried employees of Windsor and Western who have
retired on or before the Closing Dete, J&J shall pay or provide
such benefits and Cyprus shall fully and promptly reimburse (T&J
the actual out of pocket identified cost of Such benefits on a
quarterly basis, in each case following receipt of a statement
from J&J specifying such actual cost in reasonable detail. in
respect of life insurance, Cyprus shall reimburse J601 for only
the amount of any premiums paid               bY J&J in respect of such
salaried retiree. In respect of medical benefits, Cyprus shall
reimburse J&J for ASO fees and medical expenses covered under the

                                      -35-
AQ8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21    Page 41 of 76
Johnson & Johnson Salaried Health Care Plan.                         In respect of
supplemental pension benefits, Cyprus shall reimburse J&J for
benefits paid pursuant to the J & J Supplemental Pension Plan.
In respect of all of the above, Cyprus also shall reimburse J&J
for the actual cost to J&J of performing the services described
above.      Cyprus shall have the right to review, during normal
office hours and upon reasonable notice, such records of J&J as
may be necessary to verify any charges imposed upon Cyprus under
this Section. Upon 30 days notice to J&J, Cyprus shall have the
right to assume the obligations of any or all of such benefits
directly, and to provide or cause an affiliate to provide any or
all of such benefits, at which time J&J shall be relieved of its
obligations hereunder in respect o.f such benefit..


J&J shall assist Cyprus by continuing to be responsible for
pension payments under and administration o.f the Windsor Hourly
Plan until such time as the related assets and liabilities are
transferred to the Cyprus Master Trust.


J&J will keep confidential, and will not disclose to any other
person, all confidential information given to J&J by Cyprus,
Windsor or Western, or their employees, in order to allow J&J to
provide the services contemplated under. this Agreement.                          J&J
shall use or disclose such confidential information only as may
be-neCeStat,                      V41114.,,,Lter.V400641:    6 (3   r, a s,..ot
provided by law or required by Any government agency, or with the
written consent of Cyprus.


                                      -36-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 42 of 76



All liabilities of Windsor and. Western for utedical, dental and
life insurance benefiits incurred prior to the Closing Date and

presented to J&J or the aPPropriate agent of J&J for payment on
or before the Settlement Date shall be paid by J&J.                        Such
liabilities not presented to. J&J for payment on or before the
Settlement Date shall remain the obligations of Windsor                     Arid

Western;


       (0) Effective as of the ClOsing, Cyprus will amen or csuSe
to he amended the Cyprus Salaried Plan o inclu                      As eligible
employees all salaried employees of Windsor and Western who,
continue as employees of Windsor and Western after the Closin
For each such salaried employee, the accrued benefitt
attributable to the period of service of such employee with
or a subsidiary of J&S on and prior to. e Closing paste shall he
deterMined under the terms of the -J&J Salaried Plan a5 In effect
on the Closing Date, on the basis of the compensation of such
employee on and before the Closing Date and service of such
employee through the last day of the calendar month in which the
Closing Date occurs, and without regard to any compensation of
such employee after the Closing. Date and service of such employee
after the last day of the calendar month in which the Closing
Date occurs.       For each such salaried employee, the accrued
benefits attributable to the period of service of such employee
with Cyprus or a subsidiary of Cyprus following the Closing shall
be determined under the terms of the Cyprus Salaried Plan or a


                                     -37-
AG8805B07
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 43 of 76
successor plan, if any, on the basis of the compensation of such
employee after the Closing Date and service after the last day of
the calendar month in which the Closing Date occurs and without
regard to any compensation and service of such employee on or
before the Closing Date; provided, however that each such
employee shall receive credit under the Cyprus Salaried Plan or a
successor plan, if any, for purposes of vesting and determination
of eligibility to participate and to receive benefits, but not
for purposes of benefit accrual, for all service of such employee
on or before the Closing in the employment of .J&J or any
affiliated company of J&J that was credited for such purposes
under the J&J Salaried Plan;


       (d) effective as of the Closing Date, Cyprus agrees to amend
the. Cyprus Minerals Company Savings Plan and Trust (the "Cyprus
Savings Plan") to include as eligible employees all active
salaried employees of Windsor and Western on the Closing Date and
to credit, only for purposes of vesting and determination of
eligibility to participate in the Cyprus Savings Plan, all
service of such employees before the Closing Date in the
employment of J&J and any affiliated company of J&J that was
credited for such purposes under the J&J Savings Plan.


J&J shall cause the account balances in the J&J Savings Plan of
. fw-             -
                  ittgtt*tqiitstrerftfittioerttdttye:
4944TP4tRtc.194A.4jANt0ka accordance, with, the                        foams .;of
that Plan, the provisions of applicable law and the election of


                                     -38-
AG8805B07
            Case 21-51006-LSS    Doc 1-1   Filed 07/27/21   Page 44 of 76

the participant or beneficiary.                   J&J       shall provide such
individuals with the required 402(f) notice;


       (e) Cyprus agrees that Windsor will assume or retain the
assets, liabilities and sponsorship of the Windsor Hourly Plan as
of the Closing Date.            J&J agrees that within 60 days of the
Closing Date, J&J will transfer in cash from the J & J Master
Trust to the Cyprus Master Trust all assets of the Windsor Hourly
Plan, determined in accordance with the usual procedures used
under the Johnson & Johnson Master Trust for the determination of
the separate shares of a single plan thereunder. Until the date
Of any segregation of the assets of the Windsor Hourly Plan
pursuant to the transfer, such assets shall share pro rata in the
investment 'experience, including expenses, of the J&J Master
Trust.      Upon segregation, such assets shall be liquidated to
cash, and from the date of such liquidation to the date of
transfer of possession of the assets will be invested in the
Bankers Trust Commingled Short-Term Investment Fund, a qualified
fund for qualified plans for which Bankers Trust Company acts as
Trustee.


J&J shall cause Windsor and Western to make on or before the
Closing Date all required contributions under the Windsor Hourly
Plan for all completed fiscal years, including contributions that
may not by law have otherwise been required to be made until the
due date for filing the tax return for any completed fiscal
year. All contributions and payments accrued under the Windsor


                                      -39-
AG8805B07
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 45 of 76
Hourly Plan, determined in accordance with prior funding and
accrual practices, as adjusted to the extent required to include
proportional accruals for service for periods prior to the
Closing Date, will be discharged and paid by Windsor to the Plan
on or prior to the Closing Date.


In addition, J&J, and not Windsor or Western, shall pay to the
Windsor Hourly Plan, on or before the date of the actual transfer
of the assets, any amount necessary so that, as of the date of
the actual transfer of the assets, the fair market velue of the
assets of the Windsor Hourly Plan (including for these purposes
any accrued but unpaid contributions) equalled or exceeded the
present value of all "benefit liabilities" (as defined in ERISA
Section 4001(a)(16)) under the Windsor Hourly Plan determined on
a termination basis using the assumptions used for reporting
purposes in Note 13 to the 1987 corporate financial statements of
Windsor and J&J, including without limitation an assumed interest
rate of 8.75 percent.


       (f) J&J shall be solely liable and responsible for all
claims made by employees of Windsor and Western pursuant to
applicable workmen's compensation laws, if such claims arise out
of any act, event or occurrence occurring prior to the. Closing
Date and such claims are filed prior to the Settlement Date.
aysAfiliAitatridAAqc-41maktimW             azegqii,twsenteaCtiv-AUAlITTA47014441A
without limitation, all costs, damages, expenses and settlements
payable after the Closing. Windsbr and Western shall retain all


                                      -40-
A(38805801
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 46 of 76

liability and responsibility for all claims made by their
respective employees pursuant to applicable workman's
compensation laws if such claims: (i) arise out of any act, event
or occurrence occurring on or after the Closing Date; or (ii)
arise out of any act, event or occurrence occurring prior to the
Closing Date, but were not properly filed on or prior to the
Settlement Date.


              5.1    Tax Matters Agreement.. On or before the Closing
Date* Cyprus and J&J shall ente• tO'a Tax Matters Agreement
substantially in the form of E$hibit                 attached hereto and by
thIS reference incorporated heretri :{"the "Tax Matters
Ag reement")- Cyprus 0401 .J&J each acknowledge and confirm the
dontent of the Tax Matters Agreemen               and agree to perform all
bbligations required thereunder.


              5.8    Tax Liabilities and Refunds. Any tax liability
determined to be due and owing on behalf of Windsor and/or
Western, or any tax refund determined to be due and owing Windsor
and/or Western, for periods prior to the Closing Date as a result
of an audit performed by any ta*ing authority after the Closing
Date, shall be the sole responsibility and liability of, or shall
be paid over to, J & J, as the case may be. All Land Gains Tax
determined to be due to the Vermont Tax Department as a result of
the transaction contemplated herein shall be the sole liability
and responsibility of J & J. Prior to the Closing Date, Cyprus
and J & J shall negotiate in good faith to determine J & J's


                                     -41-
AG8805807
              Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 47 of 76
 basis in such Real Property, and the amount of the Base Purchase
Price allocable to each parcel of Real Property. Cyprus shall be
responsible for performing an appraisal of the Real Property
prior to any negotiations between Cyprus and J & J concerning the
foregoing.


                5.9 Insurance.              Windsor and Western have been
included, since the acquisition or incorporation thereof by J&J,
as additional insureds on all general liability, employee
liability, workers' compensation, and other insurance policies
held by J&J. On and after the Closing Date, J&J agrees to use
its best efforts to make such coverages and policies (including
excess coverage policies) available to Cyprus, Windsor and
Western, and their affiliateso up to the limits specified in such
policies, and to cooperate with Cyprus and its affiliates in
making claims against such policies. In the event of a claim,
Windsor and Western shall be responsible for the balance of any
applicable deductibles and retentions, and for the amount of any
claim or claims made against Windsor or Western in excess of
applicable coverage limits, and for the costs of •defending any
claim or claims made against Windsor or Western to the extent to
which such insurance coverages do not cover such costs or do not
apply.         For the     oupPoes of this Section 5.9, the term
"deductibles" shall include the amount of any captive insurance
 fitrettF2 ite€114    -,              - ii1V•Ttie 7      --p rt by
affiliates.          To the extellt ,W„IbLAM'AVM;.-.5AL ar.14,-PS°P°P0
insurance settlement given serious consideration by Cyprus or its


                                       -42-
P68805E10 7
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 48 of 76

affiliates, or to the extent that a potential trial judgment,
would exhaust the coverage available to J&J, Cyprus and its
affiliates agree to permit J&J to participate in such settlement
negotiations, or in the defense of such litigation, as the case
may be. Cyprus shall have the final authority                     the event of
any dispute between J&J and Cyprus concerning the foregotng
matters; provided, however, that Cyprus and J&J shall cooperate
in the event of litigation against J&J .s insurance carries S to
establish coverage. J&J shall be solely liable'for its 4bst in
any such litigation to establish coverage.


             5.10 Articles, and Bylaws.              From AMO: data. tie= eof
through the Closing Date, TOndsor 411411 not amend its Airti4:60 aP
Association or Bylaws and Western shall nOt amend its                      ,es
OT Incorporation or Bylaws Without the prior writtso !oonsgt
Cyprus.


             5.11 Financial Statements of Windsor and Western. On
the Settlement Date, the Closing Balance Sheet shall.fairly
present the combined financial position of Windsor and Western as
of the Closing Date, and shall be prepared in conformity with
generally accepted accounting principles consistently applied,
subject to the adjustments described in Section 2,2, hereof.
Between the date hereof and the Closing Date, neither J .& J. nor
Windsor nor Western shall do or perform any a t. or shall omit to
act, which act or omission will result                     a material adverse
change in the financial condition, assets, or liabilities of


                                     -43-
AG8805807
                          Case 21-51006-LSS    Doc 1-1      Filed 07/27/21   Page 49 of 76
           Windsor and Western, and Windsor and Western shall conduct their
           businesses in the normal, customary manner, except as required to
           consumate the transaction contemplated herein, and except as
           requested by Cyprus. In addition, from the date hereof through
           the Closing Date, neither Windsor nor. Western shall issue any
           shares, warrants, or options respecting its stock, or distribute
           any dividend, capital, surplus, or profit with respect to its
           shares, except that Windsor and Western may continue to issue
           dividends to J&J as is or has been customary in the ordinary
           course of the business of J&J, Windsor and Western, and as may be
           necessary or required to eliminate cash and cash equivalents
           balances above normal petty cash balances existing at Windsor's
           and Western's operations.


                            5.12 Sale of Real Property or Personal Property.
           Neither the Real Property or Personal Property, nor any part
           thereof, nor any interest therein, shall be sold, conveyed,
           leased, subleased, or otherwise transferred to any third •party
           prior to the Closing Date.


                            5.13 Permits. All Permits which are issued from the
           date hereof through the Closing Date shall, be delivered on the

           Closing Date by.      J&J   to Cyprus.


t**4-:2ii***iftigNOWINo
       1            -                         4ftiftwp          km4-tottteise,-&,=„4.tr      .

              Akagsinthe information set forth in. Exhibit "M" from the




                                                         -44-
           AG8805807
            Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 50 of 76

date hereof through the Closing Date without the prior written
consent of Cyprus.


              5.15 Additional Permits.


                    (a)Air Permit. Windsor discloses that it
has not received an amendment (the "Amendment") •b. its State of
Vermont air quality permit (the "State Permit"), which Amendment
may be required to, operate the most recently constructed talc
processing mill at Windsor's Columbia milling facility Located in
Ludlow, Vermont (hereinafter referred to as the "aa
Shortly after the Closing, taint o.                  anticigates       lling an
application with the United States Znvironmental Protection
Agency (the "U, S. EPA") for a federal air                         ality permit
                                                                            ft
covering the entire Columbia milling facility                      tthe
Permit") which Windsor presently believes wouli$ supersede                       CT

replace the State Permit, and therefore would eliminate the
necessity of obtaining the Amendment,:             Windsor has no reason to
believe that the U. S. Permit will not be issued within a
reasonable period following application therefor.                      After the
Closing Date, J&J agrees to provide Windsor with all required or
necessary assistance to secure the U. S. Permit, or in the event
that such effort is unsuccessful, the Amendment.; Windsor shall
use its best reasonable efforts to minimize the costs and
expenses incurred in securing the same, and agrees to pay for the
first Ten Thousand Dollars (($10,000) of any such costs and
expenses    associated therewith          incurred    following the Closing


                                     -45-
AG8805807
             Case 21-51006-LSS                                       Doc 1-1             Filed 07/27/21   Page 51 of 76
Date.        Windsor and J&J agree to share equally all costs and
expenses incurred in securing the. U. S. Permit or the Amendment
in excess of the first Ten Thousand Dollars ($10,000), until J&J
shall have contributed Five Hundred Thousand Dollars
($500,000).                        Such costs and expenses shall include, without
limitation, all ordinary costs and expenses associated with
securing a U. S.. Permit or an Amendment, attorneys' and
consultants' fees, and all consequential damages attributable to
Windsor's failure to secure the same, or attributable to the
closure of the Gamma Mill by an appropriate state or federal
agency as a result thereof.                                                           After J&J       has contributed Five
Hundred Thousand Dollars ($500,000), any further costs and
expenses shall be the sole responsibility of Windsor.                                                                     J&J's
obligation of contribution pursuant to this Section 5.15(a) shall
survive the. Closing for a period of one (1) year; provided,
however, that if good faith negotiations between Windsor and the
U. S. EPA or the appropriate agency of the State of Vermont shall
be ongoing at such time, J&J's obligation of contribution shall
continue until the earlier of six (6) months after such good
faith negotiations have ceased, or the date upon which the U. S.
Permit or the Amendment has issued; and provided, further, that
in no event shall J&J's obligation of contribution survive the
Closing for a period in excess of three (.3. ) years following the
Closing Date.



             r ","   ..rfirlAV.400/0   19.62,0**Ve.V31£114,..US:19MrpnorAns   Y.hrnvrw✓., 99                                  . ratxxv.,,W4.507,* : 7




                                                                                 -46-
AC18805007
                Case 21-51006-LSS    Doc 1-1   Filed 07/27/21   Page 52 of 76

                        (b)         Building Permit. Windsor discloses that
the building permit or amendment thereto issued to Windsor dated
June 28, 1988 (the "Building Permit") conditions Windsor's
operations at its milling facility located at Ludlow, Vermont
(hereinafter referred to as the "Columbia Mill") upon the
employment of not more than twelve (12) employees at the Columbia
Mill4 and the entrance to and exit from the Columbia Mill of not
more than thirteen (13) trucks per day. Windsor, after the date
of the Building Permit and prior to the date of tits. Agreemen
ba            ( ) regularly employed more than twelve i12) employees at,
the 3o UMbia Mill; (ii) from time to time permi                           e egtxa
and. ex•it of more than thirteen (13) trucks per dayl
tdtifted the appropriate agenc of the State 0f vermo                                ktS
eXpectation that the number Qf employed pers,on4 °at4 444 the
mumber of trucks entering and exiting, the. Columbia Mill 5411
exceed twelve (12) and thirteen (13), respect,ively. ;Windsor: ha0
00—reason to believe that any amendment to the. BuadiA9 Permit
allowing such increase, if required and applied for, would not be
issued, or that any other appropriate administrative action
regulred by the Town of Ludlow will not be forthcoming. Af ter
the Closing Date, `J&J' agrees to provide Windsor with all reguixed
or necessary assistance to secure the Building Permit,- in the
event that Windsor shall deem the application therefor to be
advisable or required.               Windsor shall use its best efforts to
Minimize the costs and expenses incurred in securing the Building
Permit, and agrees ed. pay for the first Ten Thousand Dollars
($10,000) of any such costs and expenses incurred following the


                                          -47—
AC-,8805B07
             Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 53 of 76
Closing Date. Windsor and J&J agree to share equally all costs
and expenses incurred in securing the same in excess of the first
Ten Thousand Dollars ($10,000), until J&J shall have contributed
Five Hundred Thousand Dollars ($500,000).                       Such costs and
expenses shall include, without limitation, all ordinary costs
and expenses associated with securing a Building Permit or other
required administrative action, attorneys' and consultants' fees,
and all consequential damages attributable to Windsor's failure
to secure the same, or attributable to the closure of the
Columbia Mill by an appropriate state or federal agency as a
result thereof.       After J&J has contributed. Five Hundred Thousand.
Dollars ($500,000), any further costs and expenses shall be the
sole responsibility of Windsor. J&T's obligation of contribution
 pursuant to this Section 5.15(b) shall survive the Closing for a
 period of one (1) year; provided, however, that if good faith
 negotiations between Windsor and the appropriate agency of the
 State of Vermont shall be ongoing at such time, J&J's obligation
 of contribution shall continue until the earlier of six (6)
 months after such good faith negotiations have ceased or the date
 upon which such Building Permit has issued; and provided,
 further, that in no event shall J&J's obligation of contribution
.survive the Closing for a period in excess of three (3) years

 following the Closing Date.


                    *IifilWNW.'
Columbia 1=14: wnstructed                  Private railroad siding and
 portion of two talc storage silos and a portion of the shipping


                                      -48-
 AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 54 of 76

center upon a portion of a railroad right-of-way presently owned
by the State of Vermont, which right-of-way adjoins the Columbia
Mill.       Although Windsor believes that it had the consent and
authority of the Green Mountain Railroad acting under the
authority of the State of Vermont tip; so construct such siding,
silos and shipping 'center, no written side track agreement or
other written instrument was obtained from the Green Mountain
Railroad or the State of Vermont expressly granting Windsor such
rights. After the Closing Date, J&J agrees to provide Windsor
_With all required or necessary assistance to secure such side
track agreement or other written, instrument. Windsor shall use
its best 'reasonable efforts to' minimixe the bOst and expense
incurred in sedtring such side track agreement Or .other written
instrument, and to avoid the necesSkty of PhYWicallY moving the
existing silos or other structures from the right-ot-'way. The
annual tee or lump sum payment given by -Windsor              as consideratiOn
for the rights granted in. :such si e track agreement er other
written instrument shall be the sole responsibility of Windsor so
long as such annual fee does not exceed Five Thousand. Dollars

($5,000) per annum, or so long as such lump sum payment does not
exceed Ten Thousand Dollars ($10,000).                 J&J agrees to share

equally in any consideration payable by Windsor in excess of the
foregoing amounts, and further agrees to share equally any cost,
loss or damage, including attorneys' fees, consequential damages
and the cost of any survey, removal, reclamation or
reconstruction, suffered by Windsor as a result of any survey,
removal, reclamation or reconstruction required by the State of


                                     -49-
AG8805B07
             Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 55 of 76
Vermont, or as a result of litigation with the appropriate agency
of the State of Vermont; provided, however, that the total of the
foregoing contributions by J •& J shall not exceed Five Hundred
Thousand Dollars ($500,000); and after J & J has contributed a
total of Five Hundred Thousand Dollars ($500,000) in accordance
with this sentence, any further costs and expenses shall be the
sole responsibility of Windsor.                       J&J's obligations of
contribution and indemnification pursuant to this Section 5.16
shall survive the Closing for a period of one (1) year; provided,
however, that if good faith negotiations: between Windsor and the
appropriate agency of the State of Vermont shall be ongoing at
such time, or if Windsor shall be diligently conducting any
survey, removal, reclamation or reconstruction required by the
State of Vermont at such time, J&J's obligations of contribution
and/or indemnification shall continue until this matter is
resolved to the mutual satisfaction of Windsor and the
appropriate agency of the State of Vermont; and provided,
further, that in no event shall J&J's obligations of contribution
and/or indemnification survive the. Closing for a period in excess
of three (3) years following the Closing Date.




        6.     Access, to Records.


                4   ,ft,sypreed.cAkeeess4      Durrie. verAzod--             -   -
August 31, 1988 Letter of Intent, a true and correct copy of
which is attached hereto as. Exhibit. "U" and by this reference is


                                      -50-
AG880580 /
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 56 of 76

incorporated herein, to the Closing, J&J shall afford
representatives of Cyprus free access to J&J's, Windsor's and
Western's offices, records, files, books of account and tax
returns and the records of J&J, Windsor and Western that relate
to Windsor's and Western's business and operations (the
"Records"). Access to the Records shall be made during normal
business hours and upon reasonable advance request from Cyprus.
All examinations and inspections shall be subject to the
provisions of the Confidentiality. Agreement between Cyprus and
J & J       dated    December     18,      1987     (the       "Confidentiality
Agreement"). No such visite inspection, examination, excerpting
of redeipt of information 411411 affect id -Any manner any of the
representations,         warranties        'covenants,         agreements
stipulations of J&J under this Agreement or constitute any waiver
thereof by Cyprus.


              6.2    J      J's Access.           Within sixty (60) days
following the Closing Date, J&J shall deliver to Cyprus the
originals or copies, as the parties may agree in each case, of
the Records. J&J shall deliver to Cyprus, in lieu of originals
of the records of J&J that relate to the Windsor and Western
operations, copies thereof. J&J shall have the right to make and
retain copies of those Records necessary to support the tax
returns of Windsor and Western for tax years prior to the Closing
Date (the "Tax Records"), and Cyprus shall retain the Tax RecordS
for a period of at least three (8) years after the Closing Date;
provided, however, that in the event Cyprus desires not to retain


                                      -51-
AG8805807
               Case 21-51006-LSS     Doc 1-1     Filed 07/27/21     Page 57 of 76
 the Tax Records for more than three (3) years, Cyprus shall
deliver the Tax Records to J & J. After the Closing, Cyprus
shall provide J&J with access to the assets and operations of
Windsor and Western and to persons knowledgeable therewith, and
shall give J&J access to those Records retained by Cyprus, and
permit J&J to make copies thereof at all reasonable times: and
upon reasonable prior notice to Cyprus, in order to permit J&J to
prepare its tax returns and financial statements, to investigate
or defend any indemnity claim under Section 11 hereof and for any
other reasonable purpose.


          7.     Closing. The closing of the transaction contemplated
in this. Agreement (the "Closing") shall, take place at 9:00 •a.m.
on January 6, 1989 (the "Closing Date"), at the offices of Cyprus
in Englewood, Colorado; provided, however, that the parties may,
by mutual prior written agreement, accelerate or extend the
Closing Date beyond January 6, 1989, in order to obtain such
governmental approvals or third party consents as: may be
reasonably required to consummate the transaction contemplated
herein, or for such other good cause as the parties may mutually.
determine (such date shall also be a "Closing Date").


          8.     Mutual Conditions             Pr ecellent     to     Closihq.           The
obligations of Cyprus and of J&J pursuant to this Agreement are
siltiteet— ttiAthe=":,s,a,tiodattiiiati, .-st,doombefore the1,40a0Ving-,,--1.4,--ell4,---the--.:
conditions set forth in this Section 8; provided, however, that




                                            -52-
At,t100,tiV/
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 58 of 76

Cyprus or J&J may waive any or all of such conditions, in whole
or in part, at such party's sole discretion.


              8.1 No Injunctions. On the Closing Date, no action
or proceeding shall have been instituted, or threatened to set
aside the transactions provided for herein, and there shall be nO
effective injunction, writ or temporary restraining order or any
order of any nature issued by a court or governmental agency of
competent jurisdiction, directing the ransact0n• provided for
herein not be consummated as herein provided.


             8.2    Approvals; Consents.                         APPs,r0v-A.XP
authorizations of, filings and regiaitratkOrie V4tIlf and
notifications to any governmental :Aar regulatory authoritY-f, and
any and all approvals or consents by any third ;:par:ty< =required
or the execution, delivery and performance of this AgreeMen by
both parties, and the consummatism of t#e txansactions
contemplated herein, shall have been duly obtained or made: and
shall be in full force and effect.


             8.3 Board Approval.               This 4reeMent and the
transaction contemplated herein shall have been approved by the
Board of Directors of Cyprus Mines Corporation and by the
Executive Committee of J&J, which Board and which Committee may
decline such approval at the sole and exclusive discretion of
8uCh BOard or Committee, as the case may be, for any reason
whatsoever.


                                     -53-
AG8805807
                    Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 59 of 76



                      8.4 Due Diligence. Cyprus shall have completed its
        due diligence investigation prior to the Closing Date, and shall
        have verified to its satisfaction: (i) the quantity, quality and
        recoverability of the talc reserves owned and operated by Windsor
        and Western; (ii) the satisfactory physical and operating
        condition of the Personal Property; (iii) the satisfactory state
        of title to Personal Property and Real Property; (iv) the risk
        associated with any actual or threatened litigation to which J&J
        or any of its afEiliates may be a party concerning exposure: to
        talc is, in Cyprus' sole opinion, an acceptable risk; and (v) the
        talc inventories of Windsor and Western are, in Cyprus' sole
        opinion, saleable and recoverable and shall be: stated on the
        Closing Balance Sheet at the lower of cost or market.


                      8.5    Talc Supply Agreement. Cyprus shall not acquire
        or purchase the Windsor Stock pursuant to this Agreement, and the
        transaction contemplated herein shall not close, unless, on or
        before Closing, Cyprus and J&J, or affiliates of Cyprus and J&J,
        shall have executed a mutually satisfactory Talc Supply
        Agreement, wherein Cyprus agrees or affiliates of Cyprus agree to
        supply, and J&J or affiliates of J&J agree to purchase, cosmetic
        grade talc pursuant to the terms and conditions Set forth therein
        (the "Talc Supply Agreement").. The Talc Supply Agreement shall
got,-   drirrtivegt
        by this reference incorporated herein. ,




                                             -54-
        AG8805807
            Case 21-51006-LSS   Doc 1-1    Filed 07/27/21   Page 60 of 76

              8.6    Tax Matters Agreement. Cyptus shall not acquire
or purchase the Windsor Stock pursuant to this Agreement- and the
transaction contemplated herein shall not close, unless Cyprus
and J&J shall have executed the Tax Matters Agreement on or
before the. Closing Date.


              8.7 Roger Miller Agreement.                   Cyprus shall, not
acquire or purchase the Windsor Stock pursuant t0 thiS,, Wpementi,
and the transaction 'contemplated herein. Shall not                clo0g4 unless
Windsor and Ox. Roger N. Miller shall: Lave executed an—aniloYment
Agreement providing for Or'.              142
                                            ,6      continued emplOytent
Windsor.




             'Conditions to Obligations of Cyprus*. The: 66 igotions
of Cyprus hereunder shall be subject to the 404106*Ing 00004t0x
any or ailof which may be waived in wttt*ng by Cyprus:


              9.1 Representations and Warranties True. That each
of the representations and warranties of J&.J set forth• 4'..n section
3 hereof shall be true and correct on and as of the Closing Date
with the same effect as if made at such time; and that J&J shall
have in all respects performed and complied with each of the
agreements, covenants, stipulations, terms and conditions hereof
applicable to J&J, including the covenants and agreements set
forth in Section 3 hereof.




                                     -55-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 61 of 76
              9.2   No Adverse Change. That since the date: of the
1987 Balance Sheet, and on or prior to the Closing Date there
shall have been no material adverse change in the financial
condition, assets or liabilities of Windsor or Western, except
for changes in the ordinary course of business.


              9.3   No. Loss.      That since the date of the 1987
Balance Sheet, and on or prior to the Closing Date, neither
Windsor nor Western shall have suffered any loss on account of
fire, flood, accident, strike or other calamity which has a
material adverse effect upon the combined financial condition or
the assets of Windsor and Western, whether or not such loss shall
have been covered by insurance.


              9.4   Certificates. That J&J shall have executed, and
delivered to Cyprus on the Closing Date a certificate dated the
Closing Date, to the effect of each of the provisions of Sections
9.1, 9.2 and 9.3 hereof, and that the President of Windsor and
Western shall have executed and delivered to Cyprus on the
Closing Date a certificate confirming to the best knowledge,
information and belief of such person that such certificate of.
J&J is true and correct in every respect..


              9.5 Opinion of Counsel.                That J&J shall have
                          .:.
             td -CyttUs on the —Closing Date' an apitrimr
General Counsel in form and substance. reagonabAy. satisfactory, to



                                     -56-
AG8805807
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 62 of 76

Cyprus, to the effect stated in Sections 3.1.,. 3 .2 3.37g -3.4, 3.5,
and 3.6.


               9.6 Resignations. That J&J shall cause to be
delivered at the Closing the resignations of all of the officers
and directors of Windsor and Western, except for those, officers
and directors continuing to perform services for Windsor and
Western after the Closing.           With respect to the employees, if
any, of J&J performing services for Windsor and/or Western, who

   e directly compensated for such services by Windsor and/or
Western, J&J shall deliver' At Closing and re AtoOfdance with
Section 5.6 hereof, a relinquishment of all ramundtation and
ben*fitt accruing to them On and after the Closing bate., and
  ]very` of all rights which they may have a ainst                          dsor And

Westetia


               9.7 Stock Certificates.             That the ceTtifioate or
certificates representing the Windsor Stock shall he in
transferable form, duly endorsed in blank or accompanied by
appropriate stock powers duly executed in blank, by J&J, with
signatures guaranteed by a domestic commercial bank or trust
company, with all necessary sales or stock transfer taxes or
other similar revenue stamps, acquired at J&J's expense, affixed
and cancelled.




                                      -57-
AG88051307
             Case 21-51006-LSS Doc 1-1 Filed 07/27/21 Page 63 of 76
               9.8 J&J Certificate of Good Standing.               That the
certificate of good standing for J&J for the State of New Jersey
shall be furnished to Cyprus. Such certificate shall be dated
not more than two (2) days prior to the Closing Date.


               9.9 Windsor Certificate of Good Standing. That the
certificates of good standing for Windsor for the State of
Vermont shall be furnished to Cyprus. Such certificate shall be
dated not more than two (2) days prior to the Closing Date.


               9.10 Western Certificate of Good Standing. That the
certificates of good standing for Western for the State of
California shall be furnished to Cyprus. Such certificate shall
be dated not more than two (2) days prior to the Closing Date.


               9.11 Release of Escrowed Funds.          That J & J has
executed a document substantially in the form of Exhibit "W"
attached hereto and by this reference incorporated herein,
requesting that the United Bank of Denver release the Escrowed
Funds, as such term is defined in the Escrow Agreement between
J&J, Cyprus and the United Bank of Denver dated as of September
7, 1988, a true and correct copy of which is attached hereto as
Exhibit "X" and is by this reference incorporated herein.


               corattionwAo.Obliikgat4ons                              = ,Tof

J&J hereunder shall be subject to the following conditions, any.
or all of which may be waived in writing by J&J:


                                     -58-
AGautr)tto
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 64 of 76



              10.1 Payment. That on the Closing Date, Cyprus shall
deliver the ease Purchase Price in the amount and in the manner
Provided for in Section 2.1 of this Agreement.


              10.2 Representations and. Warranties True. That each
of the representations and warranties of Cyprus set forth in
Section 4 hereof shall be true and correct on and as of the
Closing Cete with the same effect as if made :at such time; and
that Cyprus shall have In all retpedts performed and complied
with each of the agreements, covenants, Stipulations, terms and
conditions hereof applicable to Cyprus, inclu zng the covenants
and agreements set forth in Section 4 hereof.


             10.3 Certificate. That Cyprus shall have executOd
and delivered to J&J on the Closing atte a certificate of an
executive officer of Cyprus, dated thA Closing Date, to the
effect of the provisions of Section 10.2 hereof.


             10.4 Opinion of .'counsel.            That Cyprus shall have
furnished to J&J on the Closing Date an opinion, of 'Cyprus'
General Counsel in form and substance reasonably satisfactory to
J&J, to the effect stated in Sections 4.1 and 4.2 hereof.




                                     -59-
AG8805807
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 65 of 76
       11.       Survival and Indemnification


                11.1 Survival.             To the extent that the
representations and warranties set forth in Section 3.24 hereof
relate to ERISA, such representations and warranties shall
survive the Closing for a period of two (2) years following the.
Closing Date. The representations and warranties set forth in.
Section 3.24(h) shall survive the Closing for a period of two (2)
years following the Closing Date. The representations and
warranties set forth in Section 3.9 hereof relating to the Shear
Disc" shall survive until the termination or expiration of the.
Talc Supply Agreement. All other representations and warranties
contained in Sections 3 and 4 hereof shall survive the Closing
for a period of one year following the Closing Date.                        With
respect to the obligations, covenants and agreements contained in
Sections 2.2, 3.24(j), 5.2, 5.3, 5.4, 5.6. , 5.7, 5.8, and 5.11,
such obligations, covenants or agreements shall survive until the
same shall have been duly performed.                    With respect to the
obligations, covenants and agreements contained in Sections 5.15
and 5.16, such obligations, covenants and agreements, as between
Windsor and J&J, shall survive the'Closing for the periods set
forth. therein. With respect to the obligations, covenants and
agreements contained in Sections 5.1, 5.9, 11.2(v) and 11.2 (. vi)
                                                                 ,
hereof, such obligations, covenants and agreements, as between
Cyprus - -sad,                                          s       to reme r   Any
representation, warranty, covenant or obligation contained in
this Agreement relating to taxes shall survive the Closing for


                                       -60--
AXXXXXXXX
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21    Page 66 of 76

the. period of the applicable Statute of. Limitations, including
all extensions thereof.


               11.2 Indemnification by J&J.                 Consistent with the
provisions of Section 11.1 hereof, J&J hereby agrees to indemnify
and hold harmless Cyprus from and against any and all claims,
demands, penalties., suits, proceedings, judgments, losses,
liabilities, damages, costs and expenses of every kind and nature
(including, but not limited to, reasonable attorneys' fees and
any and all related litigation costs and expenses arising after
Closing from or as a consequence of any such proceeding described
in this Section 11.2, including such attorneys' fees and costs
incurred in connection with pursuing claims under this Section
11.2) (collectively referred to in this Section 11.2 as "Costs")
imposed upon or incurred by Cyprus or its affiliates as a result
of or in connection with or arising out. of:                    (,i) any and all
inaccurate representations or material breaches of covenants,
warranties, stipulations, agreements and certifications made by
or on behalf of J&J, Windsor or Western in this Agreement or in
any document delivered hereunder; (ii) any material breach of or
material default in the performance by J&J of any covenant,
agreement or obligation contained in this Agreement; (iii) any
tax liability or obligation determined in accordance with
Sections 3.17 and 5.8 hereof to be due and owing on behalf of
Windsor and/or Western for periods prior to the Closing Date;
(iv) any liabilities related to the J & J Salaried. Plan; (v) any
debt, liability or other financial obligation not consistent with


                                      -61-
AG88051307
              Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 67 of 76
the business of Windsor or Western which:                     (A) is the legal
obligation of Windsor or. Western; (B) was undertaken on behalf of
or at the request or direction of J&J; and (C) creates or gives
rise to any liability which Cyprus would not assume but for the
consummation of the transaction contemplated herein; and (vi) any
product liability-based claim, suit, demand or cause of action
directed against Cyprus, Windsor or Western or any of their
affiliates arising out of the sale of talc or talc-containing
products manufactured by Windsor, Western, J&J or the affiliates
of Windsor, Western or J&J, prior to Closing. J&J's obligation of
indemnification pursuant to Sections 11.2(v) and 11.2(vi)• shall
survive the Closing forever.


                11.3 Indemnification by Cyprus. Cyprus hereby agrees
to indemnify and hold J&J harmless from and against any and all
claims, demands, penalties, suits, proceedings, judgments,
losses, liabilities, damages, costs and expenses of every kind
and nature (including, but not limited to, reasonable attorneys'
fees and all related litigation costs and expenses arising after
Closing from or as a consequence of any such proceeding described
in this Section 11.3, including such attorneys' fees and costs
incurred in connection with pursuing claims under this Section
11.3) (collectively referred to in this Section 11.3 as "Costs")
imposed upon or incurred by J&J or its affiliates as a result. of
   .,4444,-ciatmecte1000-47Akti      -aoloing t ref n.-                       .
                                                                           e11,
                                                                   ,any and,
inaccurate representations or material breaches of covenants,
warranties, stipulations, agreements and certifications made by


                                       -62-
AGO/3951307
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 68 of 76

or on behalf of Cyprus in this Agreement or in any document
delivered hereunder; (ii) any material breach of or material
default in the performance by Cyprus of any covenant, agreement

or obligation contained in this Agreement; and (iii) any tax
refund obligation determined in accordance with Section 5.8
hereof to be due and owing       J&J   for periods prior to the Closing
Date.


             11.4 Indemnification Procedure; Defense.                       In the
event that any indemnified party detetmtnes that At is entitled
to indemnification under         this Agreement k
thereafter so notify the indemnifying pnvtY                         ,ingt w Ich
'titing shall set forth in detail the amount at aid the                    as.is   r
Stich claim: promptly after receipt by the 5t                  ',Mod party of
notice of the commencement of any action involving tT oubjeat
matter of the foregoing indemnity provisions, 4t1                   kndemnified
party Shall, if any claim in respect 'thereof $. to be made
against the indemnifying party under Section 11.Hbr.11.34. notify
the indemnifying party in writing of the commencement thereof. In
case any such action is brought against any indemnified perty,
and it notifies the indemnifying party of the commencement
thereof, the indemnifying          party shall have the right tO
parLioTpate therein, and to the extent tha# ;it: may elect by
written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to
assume the defense thereof, with counsel reasonably satisfactory
to such indemnified party; provided, however, that if the


                                     -63-
AG8805807
        Case 21-51006-LSS Doc 1-1 Filed 07/27/21 Page 69 of 76
defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified :party shall have
reasonably concluded that there may be legal defenses available
to it and other indemnified parties which are different or are in
addition to those available to the indemnifying party, the
indemnified party or parties shall have the right to select
separate counsel to assert, at the cost and expense of          the
indemnified party or parties, such legal defenses and to
otherwise participate in the defense of such action on behalf of
such indemnified party or parties, subject to reimbursement of
such costs and expenses to the indemnified party or parties upon
a final determination that such defense is within the
indemnification obligations set forth in this Section 11. In the
event that the indemnifying party shall assume the defense of a
lawsuit as provided herein, the indemnifying party, after
consultation with the indemnified party, shall have reasonable
control over the decision to try, settle, compromise or otherwise
terminate such lawsuit.


            11.5 Exclusive Remedy. J&J and Cyprus acknowledge
and agree that the indemnity provisions of this Section 11 shall
be the exclusive remedy for either party for any matter for which
either party may be indemnified.


            Operaivitisigeolt.,            -Altow-4471tekvAheizeot...,
the Closing Date, J&J shall cause Windsor and Western to operate
their businesses in the ordinary course.    Neither Windsor nor


                              -64-
AC8ov)ovi
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 70 of 76

Western shall enter into or amend any material contract, or
otherwise adversely affect in any material respect the financial
conditions, ownership or operations of Windsor                      and Western
without the prior written consent of Cyprus, which consent shall
not be unreasonably withheld.                   With respect         to capital
investments and expenditures, and the ongoing                      operation of
Windsor and Western facilities, J&J shall cause Windsor and
Western to operate the business and facilities in the ordinary
course, and shall make such capital investments and expenditures
as may be required therefor; provided, however, that no capital
investment or expenditure in excess of One Hundred Thbusand
Dollars ($100,000) shall be made or approved without the prior
written consent of Cyprus, which consent or approval shall not be
unreasonably withheld. After the Closing, Windsor shall have the
right to manage its business and all aspects of it, and J                    J
shall have- no right, except as set forth in the Talc Supply
Agreement, to manage Windsor's business or any aspect :of it.




       13.    Miscellaneous.


              13.1 Parties in Interest; Assignment. This Agreement
shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and permitted
assigns.      This Agreement is not made for the benefit of any
person, firm, corporation or other entity not a party hereto, and
nothing in this Agreement shall be construed to give any person,


                                      -65-
AG8805807
             Case 21-51006-LSS      Doc 1-1   Filed 07/27/21   Page 71 of 76
firm, corporation or other entity, other than the parties hereto
and their respective successors and permitted assigns, any right,
remedy or claim under or in respect of this Agreement or any
provision hereof. Without limiting the foregoing, no provision
of this Agreement shall be construed to affect Cyprus' right or
the right of Windsor or Western to change the terms and
conditions of employment, as permitted by law. This Agreement
may not be assigned or transferred in whole or in part by any
party hereto without the prior written consent of the other
party, and any attempt to assign or transfer this Agreement or
any part thereof in violation of this Section 13.1 shall render
such attempted assignment or transfer void and of no effect.


               13.2    Expenses. Each of the parties hereto shall be
responsible for and shall pay all of its own expenses incurred in
connection with this Agreement and the transaction contemplated
herein, including without limitation, all legal fees and other
expenses incident to the negotiation and preparation: of this

Agreement.


               13.3 Confidentiality. Prior to and after the. Closing
Date, the parties shall maintain this Agreement and the terms and
conditions hereof confidential, and neither party shall disclose
the same without the prior written consent of the other party,

-tgliftp<e*as' 'rrta7cie*bleoettrittiinplatdtV layctztris -AgmeententL,f .     red-- br
court orders, applicable federal, state, and local laws, rules or
 regulations or the rules of any stock exchange. Notwithstanding


                                          -66-
 AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 72 of 76

the foregoing, the parties may disclose the terms and conditions
of this Agreement to their respective lenders or other financial
institutions under conditions of confidentiality similar to those
contained in the Confidentiality Agreement between Cyprus and
J & 3 dated December 18, 1987, a true and correct copy of which
is attached hereto as Exhibit "1" and by this reference
incorporated herein.


             13.4 Notices. Any notice, request, consent, waiver
or other communication required              or permitted to be given
hereunder shall be effective only if made or given in writing and
shall be deemed sufficiently given only if delivered in person or
                       , telecopier, or by certified or
sdht by telegram, cable'
regiStered mail, postage _prepaid, return receipt requested,
addressed as follows:


       If to Cyprus:
             Cyprus Mines Corporation
             9100 East Mineral Circle
             Englewood, Colorado 80112
             Attn: Vice President.-- Industrial Minerals
       With concurrent copy tg..;',
             Cyprus Mines Corporation
             9100 East Mineral Circle
             Englewood, Colorado 80112
             Attn: General Counsel

       If to J&J:
             Johnson & Johnson Consumer Products Inc..
             501 George Street
             New Brunswick, NeW JerSeY 08903
             Attn: Vice President - Finance



                                      -67-
AG8805807
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 73 of 76
        With concurrent copy to:
              Johnson & Johnson
              One Johnson & Johnson Plaza
              New Brunswick, New Jersey 08933
              Attn: General Counsel
or to such other person or address as such party may have
specified.. in a notice duly given as provided herein. •Such notice
or communication shall be deemed to have been given as. of the
date of delivery or transmission.


              13.5 Further Assurances. Cyprus and J & J agree to
do all things and to take all actions, including the execution of
any other documents, reasonably necessary or appropriate to carry
out the purposes of this Agreement and to consummate the
transactions contemplated herein.


              13.6   Entire Agreement. This Agreement (including the
Exhibits attached hereto and incorporated herein) and the
documents referred to herein as having been or to be entered into
by any of the parties hereto, or delivered or to be delivered by
a party hereto to another party hereto, constitute the entire
agreement and understanding of the parties relating to the
subject matter hereof, and the same shall supersede all prior and
contemporaneous agreements and understandings, representations
and warranties, whether oral or written, relating to the subject




              13.7 Modification. This Agreement cannot be changed
and no performance, term or condition may be waived in whole or

                                      -68-
AG88051307
             Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 74 of 76

in part except by a writing executed by a. duly authorized officer
of the party against whom enforcement of the change or waiver is
sought. Any term or condition of this Agreement may be waived at
any time by the party hereto entitled to the benefit thereof, and
any such term or condition may be modified at any time, by an
Agreement in writing executed by a duly authorized officer of
each of the partieshereto.


               13.8 Delay. No delay or failure on the part 'of any
Party In exercising any tightS h4reund0, and no partial x:ft.
single exercise thereof, shall conskktute a waiver of such                  Oots
or of any other rights hereunder'.


              13.9 Governing Law.. Tfle terms and conditions of              this
Agreement shall be interpreted in accordar with and c060trued
Pursuaht to the laws of the State Of Vermont, and any 41sPUtg. Of
fact or law hereunder shall be resolved is the appropriate state
court of Vermont or the Urilted St4t-00                          C04rt fo the
District of Vermont.


              13.10 Severability.             The      unenforceability       or
invalidity of any. Section or provision of this Agreement shall
not affect the enforceability or validitS of the balance of this
Agreement.


              13.11 No . Merger. Except as Pthrwise stated hereilt,
all covenants, agreements and obligations contained in this


                                      -69-
AG8805807.
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 75 of 76

Agreement shall survive the Closing and there shall be no merger.
Of the terms and conditions of thiS AgreeMent into any instrument
Of conveyance or transfer.


               13.12 Obligations of Windsor and Western.                   With
respect to any covenant, obligation or agreement to be performed
hereunder by WindsOr or Western prior to the Closing, Windsor or
Western shall perform or J&J shall cause Windsor or Western to
perform, the same. With respect to any covenant, obligation or
agreement to be performed hereunder by Windsor or Western
following the Closing, Windsor or Western shall perform, or
Cyprus shall cause Windsor, Western, or affiliates of Windsor or
Western to perform, the same.


              13.13 Headings. All headings of this Agreement have
been inserted for convenience of reference only, and are not to
be considered a part of thib Agreement, and shall in no wa y




                     THIS SPACE INTENTIONALLY LEFT BLANK




                                     -70-
AG8805807
            Case 21-51006-LSS   Doc 1-1   Filed 07/27/21   Page 76 of 76


affect the interpretation of any of the provisions of this
Agreement..


              134-3- Mutual Negotiation.           This Agreement and the
language contained herein have been arrived at by the mutual
negotiation of the parties.          Accordingly, no provision hereof
shall be construed against one party or              favor Of another party
merely by reason of draftsmanship.


      IN WITNESS, WHEREOF, the parties have—ppused thit Agreement
tO be <executed effective as of the day and year Orst set forth
above.


tYPRU      NES CORPORATION,               JOHNSON & JOHNSON,
                                          a Ne         corpor4:41:10
                                          Byt
Title: Utcq, Pei, s, lytAir               Title:
